
	
		II
		Calendar No. 946
		110th CONGRESS
		2d Session
		S. 3061
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Biden (for himself,
			 Mr. Brownback, Mr. Hatch, Mr.
			 Cardin, Mr. Specter,
			 Mr. Durbin, and Mrs. Feinstein) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		
			September 8, 2008
			Reported by Mr. Leahy,
			 with amendments
			Insert the parts printed in
			 italic
		
		A BILL
		To authorize appropriations for fiscal
		  years 2008 through 2011 for the Trafficking Victims Protection Act of 2000, to
		  enhance measures to combat trafficking in persons, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Combating international trafficking in
				persons
					Sec. 101. Interagency Task Force to Monitor and Combat
				Trafficking.
					Sec. 102. Office to Monitor and Combat Trafficking.
					Sec. 103. Assistance for victims of trafficking in other
				countries.
					Sec. 104. Increasing effectiveness of anti-trafficking
				programs.
					Sec. 105. Minimum standards for the elimination of
				trafficking.
					Sec. 106. Actions against governments failing to meet minimum
				standards.
					Sec. 107. Research on domestic and international trafficking in
				persons.
					Sec. 108. Presidential Award for Extraordinary Efforts to
				Combat Trafficking in Persons.
					Sec. 109. Report on activities of the Department of Labor to
				monitor and combat forced labor and child labor.
					TITLE II—Combating trafficking in persons in the United States
				
					Subtitle A—Ensuring availability of possible witnesses and
				informants
					Sec. 201. Protecting trafficking victims against
				retaliation.
					Sec. 202. Information for work-based nonimmigrants on legal
				rights and resources.
					Sec. 203. Domestic worker protections.
					Sec. 204. Relief for certain victims pending actions on
				petitions and applications for relief.
					Sec. 205. Expansion of authority to permit continued presence
				in the United States.
					Sec. 206. Implementation of Trafficking Victims Protection
				Reauthorization Act of 2005.
					Subtitle B—Assistance for trafficking victims
					Sec. 211. Assistance for certain nonimmigrant status
				applicants.
					Sec. 212. Interim assistance for child victims of
				trafficking.
					Sec. 213. Ensuring assistance for all victims of trafficking in
				persons.
					Subtitle C—Penalties against traffickers and other
				crimes
					Sec. 221. Restitution of forfeited assets; enhancement of civil
				action.
					Sec. 222. Enhancing trafficking offenses.
					Sec. 223. Jurisdiction in certain trafficking
				offenses.
					Sec. 224. Sex
				tourism and removal of sex offenders.
					Subtitle D—Activities of the United States
				Government
					Sec. 231. Annual report by the Attorney General.
					Sec. 232. Defense contract audit agency audit.
					Sec. 233. Senior Policy Operating Group.
					Sec. 234. Preventing United States travel by
				traffickers.
					Sec. 235. Enhancing efforts to combat the trafficking of
				children.
					Sec. 236. Temporary increase in fee for certain consular
				services.
					TITLE III—Authorizations of appropriations
					Sec. 301. Trafficking Victims Protection Act of
				2000.
					Sec. 302. Trafficking Victims Protection Reauthorization Act of
				2005.
					Sec. 303. Rule of construction.
					Sec. 304. Technical amendments.
					TITLE IV—Child Soldiers Prevention and Accountability
					Sec. 401. Short title.
					Sec. 402. Definitions.
					Sec. 403. Prohibition.
					Sec. 404. Reports.
					Sec. 405. Training for foreign service officers.
					Sec. 406. Accountability for the recruitment and use of child
				soldiers.
					Sec. 407. Effective date; applicability.
				
			ICombating
			 international trafficking in persons
			101.Interagency Task
			 Force to Monitor and Combat TraffickingSection 105(b) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7103(b)) is amended by inserting the
			 Secretary of Education, after the Secretary of Homeland
			 Security,.
			102.Office to
			 Monitor and Combat TraffickingSection 105(e) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7103(e)) is amended to read as
			 follows:
				
					(e)Office To
				monitor and combat trafficking
						(1)EstablishmentThe Secretary of State shall establish
				within the Department of State an Office to Monitor and Combat Trafficking. The
				Office shall be headed by a Director, with the rank of Ambassador at Large, who
				shall be appointed by the President, by and with the advice and consent of the
				Senate.
						(2)ResponsibilitiesThe
				Director shall have the following responsibilities:
							(A)The Director shall have primary
				responsibility for assisting the Secretary of State in carrying out the
				purposes of this division, shall provide assistance to the Task Force, and may
				have additional responsibilities as determined by the Secretary of
				State.
							(B)The Director shall
				consult with nongovernmental organizations and multilateral organizations, and
				with trafficking victims or other affected persons. The Director may collect
				evidence in public hearings or by other means if such collection does not
				disrupt an ongoing criminal investigation.
							(C)The Director, in coordination and
				cooperation with other officials at the Department of State involved in
				corporate responsibility, the Deputy Under Secretary for International Affairs
				of the Department of Labor, and other relevant officials of the United States
				Government, shall promote, build, and sustain partnerships between the United
				States Government and private entities (including foundations, universities,
				corporations, community-based organizations, and other nongovernmental
				organizations) to ensure that—
								(i)United States citizens do not use any item,
				product, or material produced or extracted with the use of labor from victims
				of severe forms of trafficking; and
								(ii)such entities do not contribute to
				trafficking in persons involving sexual exploitation.
								(3)CoordinationAny
				trafficking in persons programs of the Department of State or the United States
				Agency for International Development that are not centrally controlled by the
				Director of the Office to Monitor and Combat Trafficking shall be carried out
				with concurrence of the
				Director.
						.
			103.Assistance for
			 victims of trafficking in other countriesSection 107(a) of Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7105(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)in the second
			 sentence, by inserting at the end before the period the following: , and
			 shall be carried out in a manner which takes into account the cross-border,
			 regional, and transnational aspects of trafficking in persons;
			 and
					(B)by adding at the
			 end the following:
						
							(F)In cooperation and coordination with
				relevant organizations, such as the United Nations High Commissioner for
				Refugees, the International Organization for Migration, and private
				nongovernmental organizations that contract with, and receive grants from, the
				United States Government to assist refugees and internally displaced persons,
				support for—
								(i)increased protections for refugees and
				internally displaced persons, including outreach and education efforts to
				prevent such refugees and internally displaced persons from being exploited by
				traffickers; and
								(ii)performance of best interest determinations
				for unaccompanied and separated children who come to the attention of the
				United Nations High Commissioner for Refugees, its partner organizations, or
				any organization that contracts with the Department of State in order to
				identify child trafficking victims and to assist their safe integration,
				reintegration, and resettlement.
								;
				and
					(2)in paragraph (2), by adding at the end the
			 following: In carrying out this paragraph, the Secretary and the
			 Administrator shall take all appropriate steps to ensure that cooperative
			 efforts among foreign countries are undertaken on a regional
			 basis..
				104.Increasing
			 effectiveness of anti-trafficking programsThe Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7101 et seq.) is amended by inserting after section 107 the
			 following:
				
					107A.Increasing
				effectiveness of anti-trafficking programs
						(a)Awarding of
				Grants, Cooperative Agreements, and ContractsIn administering
				funds made available to carry out this Act in the United States and
				abroad—
							(1)solicitations of
				grants, cooperative agreements, and contracts for such programs shall be made
				publicly available;
							(2)grants,
				cooperative agreements, and contracts shall be subject to full and open
				competition, in accordance with applicable laws;
							(3)grants shall be
				evaluated by a review panel that is composed of Federal experts and
				nongovernmental experts, as appropriate; and
							(4)the internal
				department or agency review process for such grants, cooperative agreements,
				and contracts shall not be subject to ad hoc or intermittent review or
				influence by individuals or organizations outside the United States Government
				except as provided under paragraphs (1) through (3).
							(b)Eligibility
							(1)In
				generalAn applicant desiring a grant, contract, or cooperative
				agreement under this Act shall certify that persons or entities providing legal
				services, social services, health services, or other assistance have completed,
				or will complete, training in connection with severe forms of trafficking in
				persons.
							(2)DisclosureIf
				appropriate, applicants should indicate collaboration with nongovernmental
				organizations, including organizations with expertise in severe forms of
				trafficking and forced labor.
							(c)Evaluation of
				Anti-Trafficking Programs
							(1)In
				generalThe President shall establish a system to evaluate the
				effectiveness and efficiency of the assistance provided under anti-trafficking
				programs established under this Act on a program-by-program basis in order to
				maximize the long-term sustainable development impact of such
				assistance.
							(2)RequirementsIn
				carrying out paragraph (1), the President shall—
								(A)establish
				performance goals for the assistance described in paragraph (1), expressed in
				an objective and quantifiable form, to the extent practicable;
								(B)ensure that
				performance indicators are used for programs authorized under this Act to
				measure and assess the achievement of the performance goals described in
				subparagraph (A);
								(C)provide a basis
				for recommendations for adjustments to the assistance described in paragraph
				(1) to enhance the impact of such assistance; and
								(D)ensure that
				evaluations, to the extent practicable, are conducted by subject matter experts
				in and outside the United States Government.
								(d)Targeted Use of
				Anti-Trafficking ProgramsThe Director of the Office to Monitor
				and Combat Trafficking shall provide assistance to foreign countries and
				nongovernmental organizations receiving assistance under this division based on
				the priorities and country assessments contained in the most recent report
				submitted by the Secretary of State to Congress pursuant to section 110(b) of
				the William Wilberforce Trafficking Victims
				Protection Reauthorization Act of 2008.
						(e)Consistency
				With Other ProgramsThe President shall ensure that the design,
				monitoring, and evaluation of United States assistance programs for emergency
				relief, development, and poverty alleviation under part I and chapter 4 of part
				II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and 2346 et
				seq.) and other similar United States assistance programs are consistent with
				United States policies and other United States programs relating to combating
				trafficking in persons.
						(f)Authorization
				of appropriationsFor each of the fiscal years 2008 through 2011,
				not more than 5 percent of the amounts made available to carry out this
				division may be used to carry out this section, including—
							(1)evaluations of
				promising anti-trafficking programs and projects funded by the disbursing
				agency pursuant to this Act; and
							(2)evaluations of
				emerging problems or global
				trends.
							.
			105.Minimum
			 standards for the elimination of trafficking
				(a)CriteriaSection
			 108(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(b)) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)in the first
			 sentence, by inserting at the end before the period the following: ,
			 including in all appropriate cases requiring incarceration of individuals
			 convicted of such acts; and
						(B)by inserting after
			 the first sentence the following new sentence: For purposes of the
			 preceding sentence, suspended or significantly-reduced sentences for
			 convictions of principal actors in cases of severe forms of trafficking in
			 persons shall be considered, on a case-by-case basis, whether to be considered
			 an indicator of serious and sustained efforts to eliminate severe forms of
			 trafficking in persons.; and
						(2)in paragraph (2),
			 by inserting at the end before the period the following: , including by
			 providing training to law enforcement and immigration officials in the
			 identification and treatment of trafficking victims using approaches that focus
			 on the needs of the victims.
					106.Actions against
			 governments failing to meet minimum standards
				(a)Countries on
			 special watch list relating to trafficking in persons for 3 consecutive
			 yearsSection 110(b)(3) of the Trafficking Victims Protection Act
			 of 2000 (22 U.S.C. 7107(b)(3)) is amended by adding at the end the
			 following:
					
						(D)Countries on
				special watch list for 3 consecutive years
							(i)In
				generalExcept as provided
				under clause (ii), a country that is included on the special watch list
				described in subparagraph (A) for 3 consecutive years after the date of the
				enactment of this subparagraph, shall be included on the list of countries
				described in paragraph (1)(C).
							(ii)Exercise of
				waiver authorityThe President may waive the application of
				clause (i) for up to 1 year if the President determines and certifies to the
				Committee on Foreign Relations of the Senate and the Committee on Foreign
				Affairs of the House of Representatives that such a waiver would promote the
				purposes of this Act or is otherwise in the national interest of the United
				States.
							.
				(b)Clarification of
			 measures against certain foreign countriesSection 110(d)(1)(A)(ii) of such Act is
			 amended by inserting such assistance to the government of the country
			 for the subsequent fiscal year and will not provide after will
			 not provide.
				(c)Translation of
			 Trafficking in Persons ReportThe Secretary of State shall—
					(1)timely translate the annual report
			 submitted under section 110(b) of the Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7107(b)) into the principal languages of as many countries as
			 possible, with particular emphasis on the languages of the countries on the
			 lists described in subparagraphs (B) and (C) of section 110(b)(1) of such Act;
			 and
					(2)ensure that such translations are made
			 available to the public, including through postings on the Internet website of
			 the Department of State and other appropriate websites.
					107.Research on
			 domestic and international trafficking in persons
				(a)Integrated
			 databaseSection 112A of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7109a) is amended—
					(1)in subsection (a), by amending paragraph
			 (5) to read as follows:
						
							(5)An effective mechanism for quantifying the
				number of victims of trafficking on a national, regional, and international
				basis, which shall include, not later than 2 years after the date of the
				enactment of the William Wilberforce
				Trafficking Victims Protection Reauthorization Act of 2008, the
				establishment and maintenance of an integrated database within the Human
				Smuggling and Trafficking Center.
							;
				and
					(2)by amending
			 subsection (b) to read as follows:
						
							(b)Role of Human
				Smuggling and Trafficking Center
								(1)In
				generalThe research initiatives described in paragraphs (4) and
				(5) of subsection (a) shall be carried out by the Human Trafficking and
				Smuggling Center, established under section 7202 of the 9/11 Commission
				Implementation Act of 2004 (8 U.S.C. 1777).
								(2)DatabaseThe
				database described in subsection (a)(5) shall be established by combining all
				applicable data collected by each Federal department and agency represented on
				the Interagency Task Force to Monitor and Combat Trafficking, consistent with
				the protection of sources and methods, and, to the maximum extent practicable,
				applicable data from relevant international organizations, to—
									(A)improve the
				coordination of the collection of data related to trafficking in persons by
				each agency of the United States Government that collects such data;
									(B)promote
				uniformity of such data collection and standards and systems related to such
				collection;
									(C)undertake a
				meta-analysis of patterns of trafficking in persons, slavery, and slave-like
				conditions to develop and analyze global trends in human trafficking;
									(D)identify emerging
				issues in human trafficking and establishing integrated methods to combat them;
				and
									(E)identify research
				priorities to respond to global patterns and emerging issues.
									(3)ConsultationThe
				database established in accordance with paragraph (2) shall be maintained in
				consultation with the Director of the Office to Monitor and Combat Trafficking
				in Persons of the Department of State.
								(4)Authorization
				of appropriationsThere are authorized to be appropriated
				$3,000,000 to the Human Trafficking and Smuggling Center for each of the fiscal
				years 2008 through 2011 to carry out the activities described in this
				subsection.
								.
					(b)ReportSection
			 110(b)(1) of such Act (22 U.S.C. 7107(b)(1)) is amended—
					(1)in subparagraph
			 (C), by striking and at the end;
					(2)in subparagraph
			 (D), by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(E)reporting and
				analysis on the emergence or shifting of global patterns in human trafficking,
				including data on the number of victims trafficked to, through, or from major
				source and destination countries, disaggregated by nationality, gender, and
				age, as possible; and
							(F)emerging issues
				in human
				trafficking.
							.
					108.Presidential
			 Award for Extraordinary Efforts to Combat Trafficking in PersonsThe Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7101 et seq.) is amended by inserting after section 112A the
			 following:
				
					112B.Presidential
				Award for Extraordinary Efforts to Combat Trafficking in Persons
						(a)Establishment of
				awardThe President is
				authorized to establish an award, to be known as the Paul D. Wellstone
				Presidential Award for Extraordinary Efforts To Combat Trafficking in
				Persons, for extraordinary efforts to combat trafficking in persons. To
				the maximum extent practicable, the Secretary of State shall present the award
				annually to not more than 5 individuals or organizations, including—
							(1)individuals who are United States citizens
				or foreign nationals; and
							(2)United States or foreign nongovernmental
				organizations.
							(b)SelectionThe
				President shall establish procedures for selecting recipients of the award
				authorized under subsection (a).
						(c)CeremonyThe
				Secretary of State shall host an annual ceremony for recipients of the award
				authorized under subsection (a) as soon as practicable after the date on which
				the Secretary submits to Congress the report required under section 110(b)(1).
				The Secretary of State may pay the travel costs of each recipient and a guest
				of each recipient who attends the ceremony.
						(d)Authorization of
				appropriationsThere are authorized to be appropriated, for each
				of the fiscal years 2008 through 2011, such sums as may be necessary to carry
				out this
				section.
						.
			109.Report on
			 activities of the Department of Labor to monitor and combat forced labor and
			 child labor
				(a)Final report;
			 public availability of listNot later than January 15, 2009, the
			 Secretary of Labor shall—
					(1)submit to the
			 appropriate congressional committees a final report that—
						(A)describes the
			 implementation of section 105(b) of the Trafficking Victims Protection
			 Reauthorization Act of 2005 (22 U.S.C. 7103(b)); and
						(B)includes an
			 initial list of goods described in paragraph (2)(C) of such section; and
						(2)make the list of
			 goods described in paragraph (1)(B) available to the public.
					(b)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees has the meaning given the
			 term in section 103 of the Trafficking Victims Protection Act of 2000 (22
			 U.S.C. 7102).
				IICombating
			 trafficking in persons in the United States 
			AEnsuring
			 availability of possible witnesses and informants
				201.Protecting
			 trafficking victims against retaliation
					(a)T
			 VisasSection 101(a)(15)(T) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)(T)) is amended—
						(1)in clause
			 (i)—
							(A)in the matter
			 preceding subclause (I), by striking Security and the Attorney General
			 jointly; and inserting Security, in consultation with the
			 Attorney General,;
							(B)in subclause (I),
			 by striking the comma at the end and inserting a semicolon;
							(C)in subclause (II),
			 by adding at the end the following: including physical presence on
			 account of the alien having been allowed entry into the United States for
			 participation in investigative or judicial processes;;
							(D)in subclause
			 (III)—
								(i)in item (aa), by
			 striking or at the end;
								(ii)by redesignating
			 item (bb) as item (cc);
								(iii)by
			 inserting after item (aa) the following:
									
										(bb)after consultation with the Attorney
				General, is unlikely or unable to cooperate with a request described in item
				(aa) due to physical or psychological trauma;
				or
										; and
								(iv)in
			 item (cc), as redesignated, by striking , and at the end and
			 inserting ; and;
								(E)in subclause (IV),
			 by adding and at the end;
							(2)in clause (ii)—
							(A)in subclause (I),
			 by striking or at the end;
							(B)in subclause (II),
			 by striking and at the end and inserting or;
			 and
							(C)by adding at the
			 end the following:
								
									(III)any parent or minor sibling of an alien
				described in subclause (I) or (II) who a law enforcement officer determines
				faces a present danger of retaliation as a result of the alien’s escape from
				the severe form of trafficking or cooperation with law
				enforcement.
									;
				and
							(3)by striking clause
			 (iii).
						(b)Requirements for
			 T visa issuanceSection 214(o) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(o)) is amended—
						(1)in paragraph
			 (7)(B)—
							(A)by striking
			 subparagraph (A) if a Federal and inserting the following:
			 “subparagraph (A) if—
								
									(i)a
				Federal
									;
							(B)by striking the
			 period at the end and inserting ; or; and
							(C)by adding at the
			 end the following:
								
									(ii)the Secretary of Homeland Security
				determines that an extension of the period of such nonimmigrant status is
				warranted due to exceptional
				circumstances.
									;
				and
							(2)by adding at the
			 end the following:
							
								(8)In determining the existence of extreme
				hardship under section 101(a)(15)(T)(i)(IV), the Secretary of Homeland
				Security, in consultation with the Attorney General and other relevant
				individuals responsible for working with victims and witnesses, may
				consider—
									(A)whether the country to which the alien is
				likely to be removed could adequately address security concerns; and
									(B)the mental and physical health needs of the
				alien and of the family members of the alien (as described in section
				101(a)(15)(T)(ii)).
									.
						(c)Conditions on
			 nonimmigrant status for certain crime victimsSection 214(p)(6)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(p)(6)) is amended by
			 adding at the end the following: The Secretary of Homeland Security may
			 extend the authorized period of status of an alien as a nonimmigrant under
			 section 101(a)(15)(U) for a period in excess of 4 years if the Secretary
			 determines that an extension of such period is warranted due to exceptional
			 circumstances. Such alien’s nonimmigrant status shall be extended if the alien
			 is eligible for relief under section 245(m) and is unable to obtain such relief
			 because regulations have not been issued to implement such
			 section..
					(d)Adjustment of
			 Status for trafficking victimsSection 245(l) of the Immigration
			 and Nationality Act (8 U.S.C. 1255(l)) is amended—
						(1)in paragraph (1)—
							(A)in the matter preceding subparagraph (A),
			 by striking the Attorney General,, and inserting in the
			 opinion of the Secretary of Homeland Security, in consultation with the
			 Attorney General,;
							(B)in subparagraph
			 (B)—
								(i)by inserting
			 subject to paragraph (6), after (B); and
								(ii)by striking
			 , and and inserting ; and; and
								(C)in subparagraph (C)—
								(i)in clause (i), by striking ,
			 or and inserting ; or; and
								(ii)in clause (ii), by striking , or in
			 the case of subparagraph (C)(i), the Attorney General,;
								(2)in paragraph (3), by striking the period at
			 the end and inserting the following: “, unless—
							
								(A)the absence was necessary to assist in the
				investigation or prosecution described in paragraph (1)(A); or
								(B)an
				official involved in the investigation or prosecution certifies that the
				absence was otherwise justified.
								;
				and
						(3)by adding at the
			 end the following:
							
								(6)For purposes of paragraph (1)(B), the
				Secretary of Homeland Security may waive consideration of a disqualification
				from good moral character with respect to an alien if the disqualification was
				caused by, or incident to, the trafficking described in section
				101(a)(15)(T)(i)(I). All costs or fees associated with filing an application
				for relief through final adjudication of the adjustment of status for a VAWA
				self-petitioner and for relief under sections 101(a)(15)(T), 101(a)(15)(U),
				106, 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997) shall be
				eligible for fee
				waivers.
								.
						(e)Adjustment of
			 status for crime victimsSection 245(m)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1255(m)(1)) is amended, in the matter preceding
			 subparagraph (A)—
						(1)by inserting
			 The before Secretary of Homeland Security;
			 and
						(2)by striking
			 unless the Attorney General and inserting unless the
			 Secretary, in consultation with the Attorney General,.
						202.Information for
			 work-based nonimmigrants on legal rights and resources
					(a)Information
			 pamphlet
						(1)Development and
			 distributionThe Secretary of
			 Homeland Security, in consultation with the Secretary of State, the Attorney
			 General, and the Secretary of Labor, shall develop an information pamphlet on
			 legal rights and resources for aliens applying for employment-based
			 nonimmigrant visas.
						(2)ConsultationIn developing the information pamphlet
			 under paragraph (1), the Secretary of Homeland Security shall consult with
			 nongovernmental organizations with expertise on the legal rights of workers and
			 victims of severe forms of trafficking in persons.
						(b)ContentsThe
			 information pamphlet developed under subsection (a) shall include information
			 concerning—
						(1)the nonimmigrant
			 visa application processes, including information about the portability of
			 employment;
						(2)the legal rights
			 of employment-based nonimmigrant visa holders under Federal immigration, labor,
			 and employment law;
						(3)the illegality of
			 slavery, peonage, trafficking in persons, sexual assault, extortion, blackmail,
			 and worker exploitation in the United States;
						(4)the legal rights
			 of immigrant victims of worker exploitation, including—
							(A)the right of
			 access to immigrant and labor rights groups;
							(B)the right to seek
			 redress in United States courts; and
							(C)the right to
			 report abuse without retaliation; and
							(5)services for victims of severe forms of
			 trafficking in persons and worker exploitation in the United States, including
			 Federal law enforcement and victim services complaint lines.
						(c)Translation
						(1)In
			 generalTo best serve the language groups having the greatest
			 concentration of employment-based nonimmigrant visas, the Secretary of Homeland
			 Security shall translate the information pamphlet developed under subsection
			 (a) into not fewer than 14 foreign languages, to be determined by the Secretary
			 based on the languages spoken by the greatest concentrations of
			 employment-based nonimmigrant visa applicants.
						(2)RevisionEvery
			 2 years, the Secretary of Homeland Security, in consultation with the Attorney
			 General and the Secretary of State, shall determine the 14 specific languages
			 into which the information pamphlet will be translated based on the languages
			 spoken by the greatest concentrations of employment-based nonimmigrant visa
			 applicants.
						(d)Availability and
			 distribution
						(1)Posting on
			 federal websitesThe information pamphlet developed under
			 subsection (a) shall be posted on the websites of the Department of State, the
			 Department of Homeland Security, the Department of Justice, the Department of
			 Labor, and all United States consular posts processing applications for
			 nonimmigrant visas.
						(2)Other
			 distributionThe information pamphlet developed under subsection
			 (a) shall be made available to any—
							(A)government
			 agency;
							(B)nongovernmental
			 advocacy organization; or
							(C)foreign labor
			 broker doing business in the United States.
							(3)Deadline for
			 pamphlet development and distributionNot later than 180 days
			 after the date of the enactment of this Act, the Secretary of Homeland Security
			 shall distribute and make available the information pamphlet developed under
			 subsection (a) in all the languages referred to in subsection (c).
						(e)Responsibilities
			 of consular officers of the Department of State
						(1)InterviewsA
			 consular officer conducting an interview of an alien for an employment-based
			 nonimmigrant visa shall—
							(A)orally disclose
			 to the alien the information described in paragraphs (2) and (3) in a language
			 that the alien understands; and
							(B)distribute the
			 pamphlet required under subsection (a).
							(2)Legal
			 rightsThe consular officer shall disclose to the alien—
							(A)the legal rights
			 of employment-based nonimmigrant visa holders under Federal immigration, labor,
			 and employment laws;
							(B)the illegality of
			 slavery, peonage, trafficking in persons, sexual assault, extortion, blackmail,
			 and worker exploitation in the United States; and
							(C)the legal rights
			 of immigrant victims of trafficking in persons, worker exploitation, and other
			 related crimes, including—
								(i)the
			 right of access to immigrant and labor rights groups;
								(ii)the right to
			 seek redress in United States courts; and
								(iii)the right to
			 report abuse without retaliation.
								(3)Victim
			 servicesIn carrying out the disclosure requirement under this
			 subsection, the consular officer shall disclose to the alien the availability
			 of services for victims of human trafficking and worker exploitation in the
			 United States, including victim services complaint hotlines.
						(f)DefinitionsIn this section:
						(1)Employment-based
			 nonimmigrant visaThe term
			 employment-based nonimmigrant visa means a nonimmigrant visa
			 issued for the purpose of employment, education, or training in the United
			 States, including visas issued under subparagraph (A)(iii), (B)(i) (but only
			 for domestic servants described in clause (i) or (ii) of section 274a.12(c)(17)
			 of title 8, Code of Federal Regulations (as in effect on December 4, 2007)),
			 (G)(v), (H), (J), (L), (Q), or (R) of section 101(a)(15) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)).
						(2)Severe forms of
			 trafficking in personsThe term severe forms of trafficking
			 in persons has the meaning given the term in section 103 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
						203.Domestic
			 worker protections
					(a)DefinitionsIn
			 this section:
						(1)A–3
			 visaThe term A–3 visa means a nonimmigrant visa
			 issued pursuant to section 101(a)(15)(A)(iii) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(A)(iii)).
						(2)G–5
			 visaThe term G–5 visa means a nonimmigrant visa
			 issued pursuant to section 101(a)(15)(G)(v) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)(G)(v)).
						(3)SecretaryThe
			 term Secretary means the Secretary of State.
						(b)Distribution of
			 anti-trafficking information to applicants for A–3 and G–5 visas
						(1)In
			 generalThe Secretary shall ensure the content, consistency, and
			 accuracy of information disseminated to—
							(A)recipients of A–3
			 and G–5 visas; and
							(B)sponsors or
			 employers of such visa applicants or visa holders.
							(2)Information
			 pamphlet
							(A)DevelopmentPursuant
			 to paragraph (1), the Secretary, in consultation with the Secretary of the
			 Department of Homeland Security, the Attorney General, the Secretary of Labor,
			 and nongovernmental organizations with expertise in the legal rights of, and
			 services for, human trafficking victims and immigrant workers, shall develop an
			 information pamphlet for applicants seeking A–3 and G–5 visas.
							(B)ContentThe
			 pamphlet required under this paragraph shall include information on—
								(i)the
			 visa application process;
								(ii)the terms and
			 conditions of the immigration status granted such visa holders in the United
			 States, if admitted;
								(iii)the rights of
			 A–3 and G–5 visa holders under Federal immigration, labor, and employment laws,
			 including—
									(I)the right to
			 report abuse without retaliation;
									(II)the right of
			 access to immigrant and labor rights groups; and
									(III)the right to
			 seek redress in United States courts;
									(iv)the laws of the
			 United States prohibiting slavery, peonage, trafficking in persons, sexual
			 assault, extortion, blackmail, and worker exploitation;
								(v)the
			 right of the visa holder to retain possession of their passport;
								(vi)the requirement
			 of an employment contract between the employer and the visa holder and an
			 explanation of the rights and protections included in the contract; and
								(vii)information
			 about nongovernmental organizations that provide services to trafficking
			 victims, including—
									(I)the National
			 Trafficking in Persons and Worker Exploitation Task Force complaint
			 line;
									(II)the Operation
			 Rescue and Restore hotline; and
									(III)a general
			 description of the types of victims services available if an individual is
			 subject to trafficking in persons.
									(C)TranslationThe
			 Secretary, in consultation with the Secretary of Homeland Security, shall
			 translate the information pamphlet required under this paragraph into at least
			 10 languages based upon the languages spoken by the greatest concentration of
			 A–3 and G–5 visa holders.
							(D)Availability
								(i)By
			 mailThe Secretary shall mail the information pamphlet developed
			 under this paragraph to each applicant for an A–3 or G–5 visa. The pamphlet
			 shall be in the primary language of the applicant, or in English if no
			 translation into the applicant’s primary language is available.
								(ii)Consular
			 interviewsThe consular officer conducting the personal interview
			 with the visa applicant shall provide the information pamphlet developed under
			 this paragraph to the applicant. If a version of the pamphlet is not available
			 in the primary language of the applicant, the officer shall—
									(I)provide the
			 applicant with a copy of the pamphlet in English; and
									(II)if the officer
			 determines that the applicant is illiterate, review the pamphlet with the
			 applicant orally in the primary language of the applicant.
									(iii)WebsiteThe
			 Secretary shall ensure that the information pamphlet developed under this
			 paragraph is posted on—
									(I)the Internet
			 website of the Department of State; and
									(II)on the Internet
			 websites of all consular posts processing A–3 and G–5 visa applications.
									(c)Limitations on
			 issuance of A–3 and G–5 visas
						(1)Contract
			 requirementNotwithstanding any other provision of law, the
			 Secretary may not issue a visa—
							(A)under section
			 101(a)(15)(A)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(A)(iii)) unless the applicant is employed, or has signed a contract
			 to be employed, by the Ambassador, Deputy Chief of Mission, or principal
			 officer or deputy principal officer of a diplomatic mission or consular post;
			 or
							(B)under section
			 101(a)(15)(G)(v) of such Act unless the applicant is employed, or has signed a
			 contract to be employed by an employee in a senior management position in an
			 international organization.
							(2)Suspension
			 requirementNotwithstanding any other provision of law, the
			 Secretary shall suspend, for such period as the Secretary determines necessary,
			 the issuance of visas under subparagraphs (A)(iii) and (G)(v) of section
			 101(a)(15) of the Immigration and Nationality Act to applicants seeking to work
			 for officials of a diplomatic mission, if the Secretary finds that such
			 mission, or the employees of such mission, have a record of abusing or
			 exploiting A–3 or G–5 visa holders, or of tolerating such actions.
						(d)Protections and
			 remedies for A–3 and G–5 visa holders employed by diplomats and staff of
			 international organizations
						(1)In
			 generalThe Secretary may not issue or renew an A–3 or G–5 visa
			 unless—
							(A)the visa
			 applicant has executed a contract with the employer or prospective employer
			 containing provisions described in paragraph (2); and
							(B)a consular
			 officer has conducted a personal interview with the applicant outside the
			 presence of the employer or any recruitment agent in which the officer reviewed
			 the terms of the contract and the provisions of the pamphlet required under
			 subsection (b)(2).
							(2)Mandatory
			 contractThe contract between the employer and domestic worker
			 required under paragraph (1) shall include—
							(A)an agreement by
			 the employer to abide by all Federal, State, and local laws in the United
			 States;
							(B)information on
			 the frequency and form of payment, work duties, weekly work hours, holidays,
			 sick days, and vacation days; and
							(C)an agreement by
			 the employer not to withhold the passport, employment contract, or other
			 personal property of the employee.
							(3)Training of
			 consular officersThe Secretary shall provide appropriate
			 training to consular officers on fair labor standards in the United States,
			 trafficking in persons, and the provisions of this section.
						(4)Recordkeeping
							(A)In
			 generalThe Secretary shall maintain records on the presence of
			 A–3 and G–5 visa holders in the United States, including—
								(i)a
			 copy of the employment contract of applicants for such visas;
								(ii)information
			 about when the visa holder entered and permanently exited the country place of
			 residence;
								(iii)the official
			 title, contact information, and immunity level of the employer; and
								(iv)information
			 regarding any allegations of abuse received by the Department of State.
								(e)Protection from
			 removal during legal actions against former employers
						(1)Remaining in
			 the United States to seek legal redress
							(A)In
			 general
								(i)Effect of
			 complaint filingIf an A–3 or G–5 visa holder working in the
			 United States files a complaint regarding a violation of any of the terms
			 contained in the contract or violation of any other Federal, State, or local
			 law in the United States governing the terms and conditions of employment of
			 the visa holder, the Attorney General and the Secretary of Homeland Security
			 shall permit the visa holder to remain legally in the United States for time
			 sufficient to participate fully and effectively in all administrative and legal
			 proceedings related to the complaint.
								(ii)Failure to
			 exercise due diligenceIf the Secretary of Homeland Security,
			 after consultation with the Attorney General, determines that the A–3 or G–5
			 visa holder has failed to exercise due diligence in pursuing such action, the
			 Secretary may revoke the order permitting the A–3 or G–5 visa holder to remain
			 in the United States.
								(B)Authorization
			 to workThe Attorney General and the Secretary of Homeland
			 Security shall authorize visa holders described in subparagraph (A) to engage
			 in employment in the United States during the period the visa holder is in the
			 United States pursuant to subparagraph (A).
							(f)Study and
			 report
						(1)Investigation
			 report
							(A)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and every 2 years thereafter for the following 10 years, the
			 Secretary shall submit a report to the appropriate congressional committees on
			 the implementation of this section.
							(B)ContentsThe
			 report submitted under subparagraph (A) shall include—
								(i)an
			 assessment of the actions taken by the Department of State and the Department
			 of Justice to investigate allegations of trafficking or abuse of A–3 and G–5
			 visa holders; and
								(ii)the results of
			 such investigations.
								(2)Feasibility of
			 oversight of employees of diplomats and representatives of other institutions
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary shall submit a report to the appropriate congressional
			 committees on the feasibility of—
							(A)establishing a
			 system to monitor the treatment of A–3 and G–5 visa holders who have been
			 admitted to the United States;
							(B)a range of
			 compensation approaches, such as a bond program, compensation fund, or
			 insurance scheme, to ensure that such visa holders receive appropriate
			 compensation if their employers violate the terms of their employment
			 contracts; and
							(C)with respect to
			 each proposed compensation approach described in subparagraph (B), an
			 evaluation and proposal describing the proposed processes for—
								(i)adjudicating
			 claims of rights violations;
								(ii)determining the
			 level of compensation; and
								(iii)administering
			 the program, fund, or scheme.
								204.Relief for
			 certain victims pending actions on petitions and applications for
			 reliefSection 237 of the
			 Immigration and Nationality Act (8 U.S.C. 1227) is amended by adding at the end
			 the following:
					
						(d)(1)If an application for
				nonimmigrant status under section 101(a)(15)(T) filed for an alien in the
				United States sets forth a prima facie case for approval, the Secretary of
				Homeland Security may grant the alien a stay of removal or deportation
				until—
								(A)the application is approved; or
								(B)the application is denied, after the
				exhaustion of administrative appeals.
								(2)Any appeal of the denial of a stay of
				removal or deportation under this subsection shall accompany any appeal of the
				underlying substantive petition or application for benefits.
							(3)During any period in which an alien
				is provided a stay of removal under this subsection, the alien may not be
				removed or deported.
							(4)Nothing in this subsection may be
				construed to limit the authority of the Secretary of Homeland Security to grant
				a stay of removal or deportation in any case not described in this
				subsection.
							.
				205.Expansion of
			 authority to permit continued presence in the United States
					(a)Expansion of
			 authority
						(1)In
			 generalSection 107(c)(3) of the Trafficking Victims Protection
			 Act of 2000 (22 U.S.C. 7105(c)(3)) is amended to read as follows:
							
								(3)Authority to
				permit continued presence in the United States
									(A)Trafficking
				victims
										(i)In
				generalIf a Federal law
				enforcement official files an application that makes a prima facie showing that
				an alien may be a victim of a severe form of trafficking and may be a potential
				witness to such trafficking, the Secretary of Homeland Security may permit the
				alien to remain in the United States to facilitate the investigation and
				prosecution of those responsible for such crime.
										(ii)SafetyWhile investigating and prosecuting
				suspected traffickers, Federal law enforcement officials described in clause
				(i) shall make reasonable efforts to protect the safety of trafficking victims,
				including taking measures to protect trafficked persons and their family
				members from intimidation, threats of reprisals, and reprisals from traffickers
				and their associates.
										(iii)Continuation of
				presenceThe Secretary shall
				permit an alien described in clause (i) who has filed a civil action under
				section 1595 of title 18, United States Code, to remain in the United States
				until such action is concluded. If the Secretary, in consultation with the
				Attorney General, determines that the alien has failed to exercise due
				diligence in pursuing such action, the Secretary may revoke the order
				permitting the alien to remain in the United States.
										(B)Parole for
				relativesLaw enforcement
				officials may submit written requests to the Secretary of Homeland Security, in
				accordance with section 240A(b)(6) of the Immigration and Nationality Act (8
				U.S.C. 1229b(b)(b)), to permit the parole into the United States of certain
				relatives of an alien described in subparagraph (A)(i).
									(C)State and local
				law enforcementThe Secretary of Homeland Security, in
				consultation with the Attorney General, shall—
										(i)develop materials
				to assist State and local law enforcement officials in working with Federal law
				enforcement to obtain continued presence for victims of a severe form of
				trafficking in cases investigated or prosecuted at the State or local level;
				and
										(ii)distribute the
				materials developed under clause (i) to State and local law enforcement
				officials.
										.
						(2)Effective
			 dateThe amendment made by
			 paragraph (1)—
							(A)shall take effect on the date of the
			 enactment of this Act;
							(B)shall apply to requests for continued
			 presence filed pursuant to section 107(c)(3) of the Trafficking Victims
			 Protection Act (22 U.S.C. 7105(c)(3)) before, on, or after such date;
			 and
							(C)may not be applied to an alien who is not
			 present in the United States.
							(b)Parole for
			 derivatives of trafficking victimsSection 240A(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1229b(b)) is amended by adding at the end the
			 following:
						
							(6)Relatives of
				trafficking victims
								(A)In
				generalUpon written request
				by a law enforcement official, the Secretary of Homeland Security may parole
				under section 212(d)(5) any alien who is a relative of an alien granted
				continued presence under section 107(c)(3)(A) of the Trafficking Victims
				Protection Act (22 U.S.C. 7105(c)(3)(A)), if the relative—
									(i)was, on the date on which law enforcement
				applied for such continued presence—
										(I)in the case of an
				alien granted continued presence who is under 21 years of age, the spouse,
				child, parent, or unmarried sibling under 18 years of age, of the alien;
				or
										(II)in the case of an
				alien granted continued presence who is 21 years of age or older, the spouse or
				child of the alien; or
										(ii)is a parent or sibling of the alien who the
				requesting law enforcement official determines to be in present danger of
				retaliation as a result of the alien’s escape from the severe form of
				trafficking or cooperation with law enforcement, irrespective of age.
									(B)Duration of
				parole
									(i)In
				generalThe Secretary shall extend the parole granted under
				subparagraph (A) until the final adjudication of the application filed by the
				principal alien under section 101(a)(15)(T)(ii).
									(ii)Other limits on
				durationIf an application described in clause (i) is not filed,
				the parole granted under subparagraph (A) shall extend until the later
				of—
										(I)the date on which
				the principal alien’s authority to remain in the United States under section
				107(c)(3)(A) of the Trafficking Victims Protection Act (22 U.S.C.
				7105(c)(3)(A)) is terminated; or
										(II)the date on which
				a civil action filed by the principal alien under section 1595 of title 18,
				United States Code, is concluded.
										(iii)Due
				diligenceFailure by the
				principal alien to exercise due diligence in filing a visa petition on behalf
				of an alien described in clause (i) or (ii) of subparagraph (A), or in pursuing
				the civil action described in clause (ii)(II) (as determined by the Secretary
				of Homeland Security in consultation with the Attorney General), may result in
				revocation of parole.
									(C)Other
				limitationsA relative may not be granted parole under this
				paragraph if—
									(i)the Secretary of
				Homeland Security or the Attorney General has reason to believe that the
				relative was knowingly complicit in the trafficking of an alien permitted to
				remain in the United States under section 107(c)(3)(A) of the Trafficking
				Victims Protection Act (22 U.S.C. 7105(c)(3)(A)); or
									(ii)the relative is
				an alien described in paragraph (2) or (3) of section 212(a) or paragraph (2)
				or (4) of section
				237(a).
									.
					206.Implementation
			 of Trafficking Victims Protection Reauthorization Act of 2005
					(a)RulemakingNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall issue
			 interim regulations regarding the adjustment of status to permanent residence
			 for nonimmigrants admitted into the United States under section 101(a)(15)(T)
			 or (U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T) and
			 (U)).
					(b)ReportIf the interim regulations required under
			 subsection (a) are not issued by the deadline set forth in subsection (a), the
			 Secretary shall submit a report providing a detailed explanation of the reasons
			 such regulations have not been issued to—
						(1)the Committee on Foreign Relations of the
			 Senate;
						(2)the
			 Committee on the Judiciary of the
			 Senate;
						(3)the Committee on Foreign Affairs of the House of
			 Representatives; and
						(4)the Committee on the Judiciary of the House of
			 Representatives.
						(c)Extension of
			 eligibility until issuance of regulationsSection 214(o)(7)(B) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(o)(7)(B)) is amended—
						(1)by striking
			 if a Federal and inserting “if—
							
								(i)a
				Federal
								;
				and
						(2)by striking the
			 period at the end and inserting ; or
							
								(ii)the alien is eligible for relief
				under section 245(l) and is unable to obtain such relief because regulations
				have not been issued to implement such
				section.
								.
						BAssistance for
			 trafficking victims
				211.Assistance for
			 certain nonimmigrant status applicants
					(a)In
			 generalSection 431(c) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(c)) is amended—
						(1)in paragraph
			 (2)(B), by striking or at the end;
						(2)in paragraph
			 (3)(B), by striking the period at the end and inserting ; or;
			 and
						(3)by inserting after
			 paragraph (3) the following:
							
								(4)an alien for which a petition has been
				approved, or is pending, that sets forth a prima facie case for status as a
				nonimmigrant under section 101(a)(15)(T) of the Immigration and Nationality Act
				(8 U.S.C.
				1101(a)(15)(T)).
								.
						(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 applications for public benefits and public benefits provided on or after the
			 date of the enactment of this Act without regard to whether regulations have
			 been implemented to carry out such amendments.
					212.Interim
			 assistance for child victims of trafficking
					(a)In
			 generalSection 107(b)(1) of the Trafficking Victims Protection
			 Act of 2000 (22 U.S.C. 7105(b)(1)) is amended—
						(1)in subparagraph
			 (E)—
							(A)in clause
			 (i)—
								(i)in subclause (I), by inserting or is
			 unlikely or unable to cooperate with such a request due to physical or
			 psychological trauma before the semicolon; and
								(ii)in subclause
			 (II)(bb), by striking the Attorney General and; and
								(B)in clause (ii), by
			 striking Attorney General; and
							(2)by adding at the
			 end the following:
							
								(F)Eligibility of
				interim assistance for child victims
									(i)DeterminationUpon
				receiving credible information that a person described in subparagraph
				(C)(ii)(I) who is seeking assistance under this paragraph has been subjected to
				a severe form of trafficking in persons, the Secretary of Health and Human
				Services shall promptly determine if the person is eligible for interim
				assistance under this paragraph. The Secretary shall have exclusive authority
				to make interim eligibility determinations under this clause.
									(ii)NotificationThe
				Secretary of Health and Human Services shall notify the Attorney General and
				the Secretary of Homeland Security not later than 48 hours after all interim
				eligibility determinations have been made under clause (i) if there is evidence
				of an ongoing violation.
									(iii)DurationAssistance
				under this paragraph may be provided to individuals determined to be eligible
				under clause (i) for a period of up to 90 days and may be extended for an
				additional 30 days.
									(iv)Long-term
				assistance for child victims
										(I)Eligibility
				determinationBefore the expiration of the period for interim
				assistance under clause (iii), the Secretary of Health and Human Services shall
				determine if the person referred to in clause (i) is eligible for assistance
				under this paragraph.
										(II)ConsultationIn
				making a determination, the Secretary must consult with the Attorney General,
				the Secretary of Homeland Security, and nongovernmental organizations with
				expertise on victims of severe form of trafficking.
										(III)Letter of
				eligibilityIf the Secretary, after receiving information the
				Secretary believes, taken as a whole, indicates that the person referred to in
				clause (i) was a victim of a severe form of human trafficking, the Secretary
				shall issue a letter confirming that the person is eligible for assistance
				under this paragraph. The Secretary may not require that the person meet with
				law enforcement as a condition for receiving such letter of eligibility.
										(G) Notification of
				child victims for interim assistance
									(i)Federal
				officialsNot later than 24 hours after a Federal official
				discovers that a person who is under 18 years of age may be a victim of a
				severe form of trafficking in persons, the official shall notify the Secretary
				of Health and Human Services to facilitate the provision of interim assistance
				under subparagraph (F).
									(ii)State and local
				officialsNot later than 48
				hours after a State or local official discovers that a person who is under 18
				years of age may be a victim of trafficking in persons, the official shall
				notify the Secretary of Health and Human Services to facilitate the provision
				of interim assistance under subparagraph
				(F).
									.
						(b)Training of
			 government personnelSection 107(c)(4) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7105(c)(4)) is amended to read as
			 follows:
						
							(4)Training of
				government personnel
								(A)Federal
				personnelAppropriate personnel of the Department of State, the
				Department of Justice, the Department of Homeland Security, and the Department
				of Health and Human Services shall be trained to—
									(i)identify victims
				of severe forms of trafficking, including juvenile victims; and
									(ii)provide for the
				protection of such victims.
									(B)State and local
				officialsThe Attorney General and the Secretary of Heath and
				Human Services shall provide education and guidance to State and local
				officials regarding—
									(i)the
				identification of aliens who are the victims of severe forms of trafficking,
				particularly child victims of trafficking; and
									(ii)the requirements
				of subsection
				(b)(1)(G)(ii).
									.
					213.Ensuring assistance
			 for all victims of trafficking in persons
					(a)Amendments to
			 the Trafficking Victims Protection Act of 2000
						(1)Assistance for
			 United States citizens and lawful permanent residentsSection 107 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7105) is amended by inserting after
			 subsection (e) the following:
							
								(f)Assistance for
				United States citizens and lawful permanent residents
									(1)In
				generalThe Secretary of
				Health and Human Services and the Attorney General, in consultation with the
				Secretary of Labor, shall establish a program to assist United States citizens
				and aliens lawfully admitted for permanent residence (as defined in section
				101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20))) who
				are victims of severe forms of trafficking. In determining the assistance that
				would be most beneficial for such victims, the Secretary and the Attorney
				General shall consult with nongovernmental organizations that provide services
				to victims of severe forms of trafficking in the United States.
									(2)Use of existing
				programsIn addition to
				specialized services required for victims described in paragraph (1), the
				program established pursuant to paragraph (1) shall—
										(A)facilitate communication and coordination
				between the providers of assistance to such victims;
										(B)provide a means to identify such providers;
				and
										(C)provide a means to make referrals to
				programs for which such victims are already eligible, including programs
				administered by the Department of Justice and the Department of Health and
				Human Services.
										(3)Grants
										(A)In
				generalThe Secretary of
				Health and Human Services and the Attorney General may award grants to States,
				Indian tribes, units of local government, and nonprofit, nongovernmental victim
				service organizations to develop, expand, and strengthen victim service
				programs authorized under this subsection.
										(B)Maximum federal
				shareThe Federal share of a
				grant awarded under this paragraph may not exceed 75 percent of the total costs
				of the projects described in the application submitted by the
				grantee.
										.
						(2)Authorization of
			 appropriationsSection 113 of the Trafficking Victims Protection
			 Act of 2000 (22 U.S.C. 7110) is amended—
							(A)in subsection
			 (b)—
								(i)by
			 striking To carry out and inserting the following:
									
										(1)Eligibility for
				benefits and assistanceTo carry
				out
										;
				and
								(ii)by
			 adding at the end the following:
									
										(2)Additional
				benefits for trafficking victimsTo carry out the purposes of
				section 107(f), there are authorized to be appropriated to the Secretary of
				Health and Human Services—
											(A)$2,500,000 for
				fiscal year 2008;
											(B)$5,000,0000 for
				fiscal year 2009;
											(C)$10,000,000 for
				fiscal year 2010; and
											(D)$15,000,000 for
				fiscal year 2011.
											;
				and
								(B)in subsection
			 (d)—
								(i)by
			 striking To carry out the purposes of section 107(b) and
			 inserting the following:
									
										(A)Eligibility for
				benefits and assistanceTo carry out the purposes of section
				107(b)
										;
								(ii)by
			 striking To carry out the purposes of section 134 and inserting
			 the following:
									
										(B)Assistance to
				foreign countriesTo carry out the purposes of section
				134
										;
				and
								(iii)by adding at
			 the end the following:
									
										(C)Additional
				benefits for trafficking victimsTo carry out the purposes of
				section 107(f), there are authorized to be appropriated to the Attorney
				General—
											(i)$2,500,000 for
				fiscal year 2008;
											(ii)$5,000,0000 for
				fiscal year 2009;
											(iii)$10,000,000 for
				fiscal year 2010; and
											(iv)$15,000,000 for
				fiscal year
				2011.
											.
								(3)Technical
			 assistanceSection 107(b)(2)(B)(ii) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7105(b)(2)(B)(ii)) is amended to read as
			 follows:
							
								(ii)5 percent for training and technical
				assistance, including increasing capacity and expertise on security for and
				protection of service providers from intimidation or retaliation for their
				activities.
								.
						(b)Study
						(1)RequirementNot later than 1 year after the date of the
			 enactment of this Act, the Attorney General and the Secretary of Health and
			 Human Services shall submit a report to the appropriate congressional
			 committees that identifies the existence or extent of any service gap between
			 foreign and United States citizen victims of severe forms of trafficking and
			 victims of sex trafficking (as defined in section 103 of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7102)).
						(2)ElementsIn carrying out the study under
			 subparagraph (1), the Attorney General and the Secretary of Health and Human
			 Services shall—
							(A)investigate factors
			 relating to the legal ability of foreign and United States citizen victims of
			 trafficking to access government-funded social services in general, including
			 the application of the Personal Responsibility and Work Opportunity
			 Reconciliation Act of 1996 (8 U.S.C. 1641(c)(5)) and the Illegal Immigration
			 and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 110
			 Stat. 3009 et seq.);
							(B)investigate any
			 other impediments to the access of foreign and United States citizen victims of
			 trafficking to government-funded social services;
							(C)investigate any
			 impediments to the access of foreign and United States citizen victims of
			 trafficking to government-funded services targeted to victims of severe forms
			 of trafficking and victims of sex trafficking;
							(D)investigate the
			 effect of trafficking service-provider infrastructure development, continuity
			 of care, and availability of caseworkers on the eventual restoration and
			 rehabilitation of foreign and United States citizen victims of trafficking;
			 and
							(E)include findings,
			 best practices, and recommendations, if any, based on the study of the elements
			 described in subparagraphs (A) through (D) and any other related
			 information.
							CPenalties against
			 traffickers and other crimes
				221.Restitution of
			 forfeited assets; enhancement of civil actionChapter 77 of title 18, United States Code,
			 is amended—
					(1)in section
			 1593(b), by adding at the end the following:
						
							(4)The distribution of proceeds among
				multiple victims in an order of restitution under this section shall govern the
				distribution of forfeited funds through the processes of remission or
				restoration under this section or any other statute that explicitly authorizes
				restoration or remission of forfeited
				property.
							;
					(2)in section
			 1594—
						(A)in subsection
			 (b), by striking The court, and inserting Subject to
			 remission or restoration, the court,; and
						(B)in subsection
			 (c), by adding at the end the following:
							
								(3)The Attorney General shall grant
				restoration or remission of property to victims of—
									(A)an offense under this chapter that
				results in forfeiture under this section; or
									(B)an offense under any other statute
				that explicitly authorizes restoration or remission of forfeited
				property.
									(4)In a prosecution brought under
				Federal law, the Attorney General may grant restoration or remission of
				property to victims of severe forms of trafficking (as defined in section 103
				of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)), in
				accordance with section 1593(b)(4).
								;
				and
						(3)in section
			 1595—
						(A)in subsection
			 (a)—
							(i)by
			 striking of section 1589, 1590, or 1591; and
							(ii)by
			 inserting (or any person who knowingly benefits, financially or by
			 receiving anything of value from participation in a venture which has engaged
			 in an act in violation of this chapter) after
			 perpetrator; and
							(B)by adding at the
			 end the following:
							
								(c)No action may be maintained under this
				section unless it is commenced not later than 10 years after the cause of
				action
				arose.
								.
						222.Enhancing
			 trafficking offenses
					(a)DetentionSection
			 3142(e) of title 18, United States Code, is amended—
						(1)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 respectively;
						(2)by inserting
			 (1) before If, after a
			 hearing;
						(3)by inserting
			 (2) before In a
			 case;
						(4)by inserting
			 (3) before Subject to
			 rebuttal;
						(5)by striking
			 paragraph (1) of this subsection each place it appears and
			 inserting subparagraph (A);
						(6)in paragraph (3),
			 as redesignated—
							(A)by striking
			 committed an offense and inserting the following:
			 “committed—
								
									(A)an
				offense
									;
							(B)by striking
			 46, an offense and inserting the following: “46;
								
									(B)an
				offense
									;
							(C)by striking
			 title, or an offense and inserting the following: “title;
								
									(C)an
				offense
									;
				and
							(D)by striking
			 prescribed or an offense and inserting the following:
			 “prescribed;
								
									(D)an offense under chapter 77 of this
				title for which a maximum term of imprisonment of 20 years or more is
				prescribed; or
									(E)an
				offense
									.
							(b)Preventing
			 obstruction
						(1)Enticement into
			 slaverySection 1583 of title 18, United States Code, is amended
			 to read as follows:
							
								1583.Enticement
				into slavery
									(a)Any person
				who—
										(1)kidnaps or
				carries away any other person, with the intent that such other person be sold
				into involuntary servitude, or held as a slave;
										(2)entices,
				persuades, or induces any other person to go on board any vessel or to any
				other place with the intent that he may be made or held as a slave, or sent out
				of the country to be so made or held; or
										(3)obstructs, or
				attempts to obstruct, or in any way interferes with or prevents the enforcement
				of this section,
										shall be
				fined under this title, imprisoned not more than 20 years, or both.(b)Any person who
				violates this section shall be fined under this title, imprisoned for any term
				of years or for life, or both if—
										(1)the violation
				results in the death of the victim; or
										(2)the violation
				includes kidnapping, an attempt to kidnap, aggravated sexual abuse, an attempt
				to commit aggravated sexual abuse, or an attempt to
				kill.
										.
						(2)Sale into
			 involuntary servitudeSection 1584 of such title is
			 amended—
							(A)by inserting
			 (a) before Whoever; and
							(B)by adding at the
			 end the following:
								
									(b)Whoever
				obstructs, attempts to obstruct, or in any way interferes with or prevents the
				enforcement of this section, shall be subject to the penalties under subsection
				(a).
									.
							(3)TraffickingSection
			 1590 of such title is amended—
							(A)by inserting
			 (a) before Whoever; and
							(B)by adding at the
			 end the following:
								
									(b)Whoever
				obstructs, attempts to obstruct, or in any way interferes with or prevents the
				enforcement of this section, shall be subject to the penalties under subsection
				(a).
									.
							(4)Sex trafficking
			 of childrenSection 1591 of such title is amended—
							(A)in subsection
			 (a), by striking that force, fraud, or coercion described in subsection
			 (c)(2) and inserting , or in reckless disregard of the fact,
			 that means of force, threats of force, fraud, coercion described in subsection
			 (c)(2), or any combination of such means;
							(B)in subsection
			 (b)(1), by striking force, fraud, or coercion and inserting
			 means of force, threats of force, fraud, coercion, or any combination of
			 such means,;
							(C)by redesignating
			 subsection (c) as subsection (d);
							(D)by inserting
			 after subsection (b) the following:
								
									(c)Whoever
				obstructs, attempts to obstruct, or in any way interferes with or prevents the
				enforcement of this section, shall be subject to the penalties under subsection
				(b).
									;
				and
							(E)in subsection
			 (d), as redesignated—
								(i)by
			 redesignating paragraph (3) as paragraph (5);
								(ii)by
			 redesignating paragraph (1) as paragraph (3);
								(iii)by inserting
			 before paragraph (2) the following:
									
										(1)The term
				abuse or threatened abuse of law or legal process means the use or
				threatened use of a law or legal process, whether civil or criminal, against
				another person primarily to accomplish a purpose for which the law was not
				designed, in order to exert pressure on another person to cause that person to
				take some action or refrain from taking some
				action.
										;
				and
								(iv)by
			 inserting after paragraph (3), as redesignated, the following:
									
										(4)The term
				serious harm means any harm, whether physical or nonphysical, that
				is sufficiently serious, under all the surrounding circumstances, to compel a
				reasonable person of the same background and in the same circumstances to
				perform or to continue performing labor or services in order to avoid incurring
				that
				harm.
										.
								(5)Unlawful
			 conductSection 1592 of such title is amended by adding at the
			 end the following:
							
								(c)Whoever
				obstructs, attempts to obstruct, or in any way interferes with or prevents the
				enforcement of this section, shall be subject to the penalties under subsection
				(a).
								.
						(c)Holding
			 conspirators accountableSection 1594 of title 18, United States
			 Code, is amended—
						(1)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e) respectively;
			 and
						(2)by inserting
			 after subsection (a) the following:
							
								(b)Whoever conspires
				with another to violate section 1581, 1583, 1589, 1590, 1591, or 1592 shall be
				punished in the same manner as a completed violation of that
				section.
								.
						(d)Punishing
			 financial gain from trafficked laborSection 1589 of title 18,
			 United States Code, is amended to read as follows:
						
							1589.Forced
				labor
								(a)Whoever knowingly
				provides or obtains the labor or services of a person by any one of, or by any
				combination of, the following means—
									(1)by means of
				force, threats of force, physical restraint, or threats of physical restraint
				to that person or another person;
									(2)by means of
				serious harm or threats of serious harm to that person or another
				person;
									(3)by means of the
				abuse or threatened abuse of law or legal process; or
									(4)by means of any
				scheme, plan, or pattern intended to cause the person to believe that, if that
				person did not perform such labor or services, that person or another person
				would suffer serious harm or physical restraint,
									shall be
				punished as provided under subsection (d).(b)Whoever knowingly
				benefits, financially or by receiving anything of value, from participation in
				a venture, which has engaged in the providing or obtaining of labor or services
				by any of the means described in subsection (a), knowing or in reckless
				disregard of the fact that the venture has engaged in the providing or
				obtaining of labor or services by any of such means, shall be punished as
				provided in subsection (d).
								(c)In this
				section:
									(1)The term
				abuse or threatened abuse of law or legal process means the use or
				threatened use of a law or legal process, whether civil or criminal, against
				another person primarily to accomplish a purpose for which the law was not
				designed, in order to exert pressure on another person to cause that person to
				take some action or refrain from taking some action.
									(2)The term
				serious harm means any harm, whether physical or nonphysical, that
				is sufficiently serious, under all the surrounding circumstances, to compel a
				reasonable person of the same background and in the same circumstances to
				perform or to continue performing labor or services in order to avoid incurring
				that harm.
									(d)Any person who
				violates this section shall be fined under this title, imprisoned not more than
				20 years, or both. If death results from a violation of this section, or if the
				violation includes kidnapping, an attempt to kidnap, aggravated sexual abuse,
				or an attempt to kill, the defendant shall be fined under this title,
				imprisoned for any term of years, or
				both.
								.
					(e)Benefitting
			 from financial gain in peonage, slavery, and trafficking in persons
						(1)In
			 generalChapter 77 of title 18, United States Code, is
			 amended—
							(A)by redesignating
			 sections 1593, 1594, and 1595 as sections 1594, 1595, and 1596, respectively;
			 and
							(B)by inserting
			 after section 1592 the following:
								
									1593.Benefitting
				from financial gain in peonage, slavery, and trafficking in
				personsWhoever knowingly
				benefits, financially or by receiving anything of value, from participation in
				a venture which has engaged in any act in violation of section 1581(a), 1592,
				or 1595(a), knowing or in reckless disregard of the fact that the venture has
				engaged in such violation, shall be fined under this title in the same manner
				as a completed violation of such
				section.
									.
							(2)Conforming
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the items relating to sections 1593, 1594, and 1595, and
			 inserting the following:
							
								
									Sec. 1593. Benefitting from financial gain in peonage, slavery,
				and trafficking in persons.
									Sec. 1594. Mandatory restitution.
									Sec. 1595. General provisions.
									Sec. 1596. Civil
				remedy.
								
								.
						(f)Tightening
			 immigration prohibitions
						(1)Ground of
			 inadmissibility for traffickingSection 212(a)(2)(H)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(H)(i)) is amended by
			 striking who is listed in a report submitted pursuant to section 111(b)
			 of the Trafficking Victims Protection Act of 2000 and inserting
			 who commits or conspires to commit human trafficking offenses in the
			 United States or outside the United States.
						(2)Ground of
			 removabilitySection 237(a)(2) of such Act (8 U.S.C. 1227(a)(2))
			 is amended by adding at the end the following:
							
								(F)TraffickingAny
				alien described in section 212(a)(2)(H) is
				deportable.
								.
						(g)Sex
			 tourismChapter 117 of title
			 18, United States Code, is amended by adding at the end the following:
						
							2429.Sex
				tourismWhoever, for the
				purpose of commercial advantage or private financial gain, arranges, induces,
				or procures the travel of a person in foreign commerce for the purpose of
				engaging in any commercial sex act for which any person can be charged with an
				offense in the jurisdiction in which the commercial sex act occurs, or attempts
				such conduct, shall be fined under this title, imprisoned not more than 10
				years, or
				both.
							.
					223.Jurisdiction in
			 certain trafficking offenses
					(a)In
			 generalChapter 77 of title 18, United States Code, is amended by
			 adding at the end the following:
						
							1596.Additional
				jurisdiction in certain trafficking offenses
								(a)In
				generalIn addition to any
				domestic or extra-territorial jurisdiction otherwise provided by law, the
				courts of the United States have extra-territorial jurisdiction over any
				offense (or any attempt or conspiracy to commit an offense) under section 1581,
				1583, 1584, 1589, 1590, or 2429 if—
									(1)an alleged offender is a national of the
				United States or an alien lawfully admitted for permanent residence (as those
				terms are defined in section 101 of the Immigration and Nationality Act (8
				U.S.C. 1101)); or
									(2)an alleged
				offender is present in the United States, irrespective of the nationality of
				the alleged offender.
									(b)Limitation on
				prosecutions of offenses prosecuted in other countriesNo prosecution may be commenced against a
				person under this section if a foreign government, in accordance with
				jurisdiction recognized by the United States, has prosecuted or is prosecuting
				such person for the conduct constituting such offense, except upon the approval
				of the Attorney General or the Deputy Attorney General (or a person acting in
				either such capacity), which function of approval may not be
				delegated.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 77 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
						
							
								1596. Additional
				jurisdiction in certain trafficking
				offenses.
							
							.
					224.Sex tourism and
			 removal of sex offenders
					(a)In
			 generalThe Attorney General shall notify—
						(1)the Secretary of State in
			 a timely manner regarding any conviction of an individual of a violation of
			 section 2423 of title 18, United States Code, for appropriate action under
			 subsection (b); and
						(2)the Secretary of Homeland
			 Security in a timely manner regarding any conviction of an alien of a sex
			 offense for appropriate action under subsection (c).
						(b)Authority To restrict
			 passport
						(1)Ineligibility for
			 passport
							(A)In
			 generalThe Secretary of State shall not issue a passport to an
			 individual who is convicted of a Federal sex offense during the covered period
			 if the individual used a passport or otherwise crossed an international border
			 in committing the Federal sex offense.
							(B)Passport
			 revocationThe Secretary of State shall revoke a passport issued
			 to an individual described in subparagraph (A) before the date on which the
			 individual was convicted of the applicable Federal sex offense.
							(2)Emergency and
			 humanitarian exceptionsNotwithstanding paragraph (1), the
			 Secretary of State may issue a passport, in emergency circumstances or for
			 humanitarian reasons, to an individual described in paragraph (1)(A).
						(3)DefinitionsIn
			 this subsection—
							(A)the term covered
			 period means the period beginning on the date on which an individual is
			 convicted of a Federal sex offense and ending on the latter of—
								(i)the date on which the
			 individual is released from a sentence of imprisonment relating to the Federal
			 sex offense; and
								(ii)the end of a period of
			 parole or other supervised release of the covered individual relating to the
			 Federal sex offense;
								(B)the term Federal
			 sex offense means a felony violation of section 2423 of title 18, United
			 States Code; and
							(C)the term
			 imprisoned means being confined in or otherwise restricted to a
			 jail, prison, half-way house, treatment facility, or another institution, on a
			 full or part-time basis, pursuant to the sentence imposed as the result of a
			 criminal conviction.
							(c)Removal of
			 aliensThe Secretary of Homeland Security shall place an alien
			 convicted of a sex offense in removal proceedings under section 240 of the
			 Immigration and Nationality Act (8 U.S.C. 1229a).
					(d)Grounds of
			 inadmissibility and removability
						(1)In
			 generalSection 212(a)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1182(a)(2)) is amended by adding at the end the following:
							
								(J)Sexual abuse of a
				minor
									(i)In
				generalAn alien who is convicted of sexual abuse of a minor is
				inadmissible.
									(ii)Sex
				offensesFor purposes of this subparagraph, an alien who has been
				convicted of a sex offense (as that term is defined in section 111 of the Adam
				Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911)) shall be
				considered to have been convicted of sexual abuse of a minor. An alien
				convicted of a sex offense shall be ineligible for any discretionary relief
				under this
				Act.
									.
						(2)Deportable
			 aliensSection 237(a)(2)(A)(iii) of the Immigration and
			 Nationality Act (8 U.S.C. 1227(a)(2)(A)(iii)) is amended by adding at the end
			 the following For purposes of this clause, an alien who has been
			 convicted of a sex offense (as that term is defined in section 111 of the Adam
			 Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911)) shall be
			 considered to have been convicted of sexual abuse of a minor..
						(e)Definition of sex
			 offenseIn this section, the term sex offense has
			 the meaning given that term in section 111 of the Adam Walsh Child Protection
			 and Safety Act of 2006 (42 U.S.C. 16911).
					DActivities of the
			 United States Government
				231.Annual report
			 by the Attorney GeneralSection 105(d)(7) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7103(d)(7)) is amended—
					(1)in subparagraph (A)—
						(A)by striking section 107(b)
			 and inserting subsections (b) and (f) of section 107; and
						(B)by inserting the Attorney
			 General, after the Secretary of Labor,;
						(2)in subparagraph
			 (G), by striking and at the end;
					(3)by redesignating
			 subparagraph (H) as subparagraph (J); and
					(4)by inserting after
			 subparagraph (G) the following:
						
							(H)activities by the Department of Defense to
				combat trafficking in persons, including—
								(i)educational efforts for, and disciplinary
				actions taken against, members of the United States Armed Forces;
								(ii)the development of materials used to train
				the armed forces of foreign countries; and
								(iii)efforts to ensure that United States
				Government contractors and their employees or United States Government
				subcontractors and their employees do not engage in trafficking in
				persons;
								(I)activities or actions by Federal
				departments and agencies to enforce—
								(i)section 106(g) and any similar law,
				regulation, or policy relating to United States Government contractors and
				their employees or United States Government subcontractors and their employees
				that engage in severe forms of trafficking in persons, the procurement of
				commercial sex acts, or the use of forced labor, including debt bondage;
								(ii)section 307 of the Tariff Act of 1930 (19
				U.S.C. 1307; relating to prohibition on importation of convict-made goods),
				including any determinations by the Secretary of Homeland Security to waive the
				restrictions of such section; and
								(iii)prohibitions on the procurement by the
				United States Government of items or services produced by slave labor,
				consistent with Executive Order 13107 (December 10, 1998);
				and
								.
					232.Defense
			 contract audit agency audit
					(a)AuditThe Defense Contract Audit Agency shall
			 conduct an audit of all contractors and subcontractors of the Department of
			 Defense implementing contracts abroad where there is substantial evidence to
			 suggest trafficking in persons, including—
						(1)confiscation of
			 passports;
						(2)restriction on
			 mobility;
						(3)abrupt or evasive
			 repatriation,
						(4)deception of work
			 destination; or
						(5)forced
			 labor.
						(b)Congressional
			 notification
						(1)In
			 generalNot later than 90
			 days after the completion of each audit under subsection (a), the Secretary of
			 Defense shall—
							(A)notify the congressional committees listed
			 in paragraph (2) of the findings of the audit; and
							(B)certify that the contractor or
			 subcontractor has not engaged in, or is no longer engaged in, the activities
			 described in subsection (a).
							(2)Congressional
			 committeesThe committees list in this paragraph are—
							(A)the
			 Committee on Armed Services of the
			 Senate;
							(B)the
			 Committee on Foreign Relations of the
			 Senate;
							(C)the
			 Committee on Armed Services of the House of
			 Representatives; and
							(D)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
							233.Senior Policy
			 Operating GroupSection 206 of
			 the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C.
			 14044d) is amended by striking , as the department or agency determines
			 appropriate,.
				234.Preventing
			 United States travel by traffickersSection 212(a)(2)(H)(i) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)(2)(H)(i)) is amended by striking
			 consular officer and inserting consular officer, the
			 Secretary of Homeland Security, the Secretary of State,.
				235.Enhancing
			 efforts to combat the trafficking of children
					(a)Combating child
			 trafficking at the border and ports of entry of the United States
						(1)Policies and
			 proceduresIn order to enhance the efforts of the United States
			 to prevent trafficking in persons, the Secretary of Homeland Security, in
			 conjunction with the Secretary of State, the Attorney General, and the
			 Secretary of Health and Human Services, shall develop policies and procedures
			 to ensure that unaccompanied alien children in the United States are safely
			 repatriated to their country of nationality or of last habitual
			 residence.
						(2)Special rules
			 for children from contiguous countries
							(A)DeterminationsAny
			 unaccompanied alien child who is a national or habitual resident of a country
			 that is contiguous with the United States shall be treated in accordance with
			 subparagraph (B), if the Secretary of Homeland Security determines, on a
			 case-by-case basis, that—
								(i)such child has
			 not been a victim of a severe form of trafficking in persons, and there is no
			 credible evidence that such child is at risk of being trafficked upon return to
			 the child’s country of nationality or of last habitual residence;
								(ii)such child does
			 not have a fear of returning to the child’s country of nationality or of last
			 habitual residence owing to a credible fear of persecution;
								(iii)there is no
			 credible evidence that the return of such child to the child’s country of
			 nationality or of last habitual residence would endanger the life or safety of
			 such child; and
								(iv)the child is
			 able to make an independent decision to withdraw the child’s application for
			 admission to the United States.
								(B)ReturnAn
			 immigration officer who finds an unaccompanied alien child described in
			 subparagraph (A) at a land border or port of entry of the United States and
			 determines that such child is inadmissible under the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) shall—
								(i)permit such child
			 to withdraw the child’s application for admission pursuant to section 235(a)(4)
			 of the Immigration and Nationality Act (8 U.S.C. 1225(a)(4)); and
								(ii)return such
			 child to the child’s country of nationality or country of last habitual
			 residence.
								(C)Contiguous
			 country agreementsThe Secretary of State shall negotiate
			 agreements between the United States and countries contiguous to the United
			 States with respect to the repatriation of children. Such agreements shall be
			 designed to protect children from severe forms of trafficking in persons, and
			 shall, at a minimum, provide that—
								(i)no
			 child shall be returned to the child’s country of nationality or of last
			 habitual residence unless returned to appropriate officials or employees of the
			 accepting country’s government;
								(ii)no
			 child shall be returned to the child’s country of nationality or of last
			 habitual residence outside of reasonable business hours; and
								(iii)border
			 personnel of the countries that are parties to such agreements are trained in
			 the terms of such agreements.
								(3)Rule for other
			 childrenThe custody of unaccompanied alien children not
			 described in paragraph (2)(A) who are apprehended at the border of the United
			 States or at a United States port of entry shall be treated in accordance with
			 subsection (c).
						(4)ScreeningWithin
			 48 hours of the apprehension of a child who is believed to be described in
			 paragraph (2)(A), but in any event prior to returning such child to the child’s
			 country of nationality or of last habitual residence, the child shall be
			 screened to determine whether the child meets the criteria listed in paragraph
			 (2)(A). If the child does not meet such criteria, or if no determination can be
			 made within 48 hours of apprehension, the child shall immediately be
			 transferred to the Secretary of Health and Human Services and treated in
			 accordance with subsection (c).
						(5)Ensuring the
			 safe repatriation of children
							(A)Repatriation
			 pilot programTo protect children from trafficking and
			 exploitation, the Secretary of State shall create a pilot program, in
			 conjunction with non-governmental organizations and other national and
			 international agencies and experts, to develop and implement best practices to
			 ensure the safe and secure repatriation and reintegration of unaccompanied
			 alien children into their country of nationality or of last habitual residence,
			 including placement with their families or other sponsoring agencies.
							(B)Assessment of
			 country conditionsThe Secretary of Homeland Security shall
			 consult the State Department’s Country Reports on Human Rights Practices and
			 the Trafficking in Persons Report in assessing whether to repatriate an
			 unaccompanied alien child to a particular country. Such assessment shall
			 consider whether there is reasonable risk that repatriation of an unaccompanied
			 alien child would threaten the life or safety of the child.
							(C)Report on
			 repatriation of unaccompanied alien childrenNot later than 18
			 months after the date of the enactment of this Act, and annually thereafter,
			 the Secretary of Homeland Security, in conjunction with the Secretary of State
			 and Secretary of Health and Human Services, shall submit a report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives on efforts to repatriate unaccompanied alien
			 children. Such report shall include—
								(i)the
			 number of unaccompanied alien children ordered removed and the number of such
			 children actually removed from the United States;
								(ii)a
			 statement of the nationalities, ages, and gender of such children;
								(iii)a
			 description of the policies and procedures used to effect the removal of such
			 children from the United States and the steps taken to ensure that such
			 children were safely and humanely repatriated to their country of nationality
			 or of last habitual residence, including a description of the repatriation
			 pilot program created pursuant to subparagraph (A);
								(iv)a
			 description of the type of immigration relief sought and denied to such
			 children;
								(v)any
			 information gathered in assessments of country and local conditions pursuant to
			 paragraph (2); and
								(vi)statistical
			 information and other data on unaccompanied alien children as provided for in
			 section 462(b)(1)(J) of the Homeland Security Act of 2002 (6 U.S.C.
			 279(b)(1)(J)).
								(D)Placement in
			 removal proceedingsAny unaccompanied alien child sought to be
			 removed by the Department of Homeland Security, except for an unaccompanied
			 alien child from a contiguous country subject to exceptions under subsection
			 (a)(2), shall be placed in removal proceedings under section 240 of the
			 Immigration and Nationality Act (8 U.S.C. 1229a) and shall be safely
			 repatriated pursuant to 240B of such Act (8 U.S.C. 1229c).
							(b)Combating child
			 trafficking and exploitation in the United States
						(1)Care and
			 custody of unaccompanied alien childrenConsistent with section
			 462 of the Homeland Security Act of 2002 (6 U.S.C. 279), and except as
			 otherwise provided under subsection (a), the care and custody of all
			 unaccompanied alien children, including responsibility for their detention,
			 where appropriate, shall be the responsibility of the Secretary of Health and
			 Human Services.
						(2)NotificationEach
			 department or agency of the Federal Government shall notify the Department of
			 Health and Human services within 48 hours upon—
							(A)the apprehension
			 or discovery of an unaccompanied alien child; or
							(B)any claim or
			 suspicion that an alien in the custody of such department or agency is under 18
			 years of age.
							(3)Transfers of
			 unaccompanied alien childrenExcept in the case of exceptional
			 circumstances, any department or agency of the Federal Government that has an
			 unaccompanied alien child in custody shall transfer the custody of such child
			 to the Secretary of Health and Human Services not later than 72 hours after
			 determining that such child is an unaccompanied alien child.
						(4)Age
			 determinations
							(A)In
			 generalThe Secretary of Health and Human Services shall make an
			 age determination for an alien described in paragraph (2)(B) and take whatever
			 other steps are necessary to determine whether such alien is eligible for
			 treatment under this section or section 462 of the Homeland Security Act of
			 2002 (6 U.S.C. 279).
							(B)ProceduresThe
			 Secretary of Health and Human Services, in consultation with the Secretary of
			 Homeland Security, shall develop procedures to make a prompt determination of
			 the age of an alien, which shall be used by the Secretary of Homeland Security
			 and the Secretary of Health and Human Services for children in their respective
			 custody. At a minimum, these procedures shall permit the presentation of
			 multiple forms of evidence, including the non-exclusive use of radiographs, to
			 determine the age of the unaccompanied alien.
							(c)Providing safe
			 and secure placements for children
						(1)Policies and
			 programsThe Secretary of Health and Human Services, Secretary of
			 Homeland Security, Attorney General, and Secretary of State shall establish
			 policies and programs to ensure that unaccompanied alien children in the United
			 States are protected from traffickers and other persons seeking to victimize or
			 otherwise engage such children in criminal, harmful, or exploitative activity,
			 including policies and programs reflecting best practices in witness security
			 programs.
						(2)Safe and secure
			 placementsSubject to section 462(b)(2) of the Homeland Security
			 Act of 2002 (6 U.S.C. 279(b)(2)), an unaccompanied alien child in the custody
			 of the Secretary of Health and Human Services shall be promptly placed in the
			 least restrictive setting that is in the best interest of the child. Placement
			 of child trafficking victims may include placement in an Unaccompanied Refugee
			 Minor program, pursuant to section 501(a) of the Refugee Education Assistance
			 Act of 1980 (8 U.S.C. 1522 note), if a suitable family member is not available
			 to provide care. A child shall not be placed in a secure facility absent an
			 independent finding that the child poses a danger to self or others.
						(3)Safety and
			 suitability assessments
							(A)In
			 generalSubject to the requirements of subparagraph (B), an
			 unaccompanied alien child may not be placed with a person or entity unless the
			 Secretary of Health and Human Services makes a determination that the proposed
			 custodian is capable of providing for the child’s physical and mental
			 well-being. Such determination shall, at a minimum, include verification of the
			 custodian’s identity and relationship to the child, if any, as well as an
			 independent finding that the individual has not engaged in any activity that
			 would indicate a potential risk to the child.
							(B)Home
			 studiesBefore placing the child with an individual, the
			 Secretary of Health and Human Services shall determine whether a home study is
			 first necessary. A home study shall be conducted for a child who is a victim of
			 a severe form of trafficking in persons, a special needs child with a
			 disability (as defined in section 3 of the Americans with Disabilities Act of
			 1990 (42 U.S.C. 12102(2))), or a child who has been a victim of physical or
			 sexual abuse under circumstances that indicate that the child’s health or
			 welfare has been significantly harmed or threatened or a child whose proposed
			 sponsor clearly presents a risk of abuse, maltreatment, exploitation, or
			 trafficking to the child based on all available objective evidence. The
			 Secretary of Health and Human Services shall conduct follow-up services, during
			 the pendency of removal proceedings, on children and custodians for whom a home
			 study was conducted and is authorized to conduct follow-up services in cases
			 involving children with mental health or other needs who could benefit from
			 ongoing assistance from a social welfare agency.
							(C)Access to
			 informationNot later than 2 weeks after receiving a request from
			 the Secretary of Health and Human Services, the Secretary of Homeland Security
			 shall provide information necessary to conduct suitability assessments from
			 appropriate Federal, State, and local law enforcement and immigration
			 databases.
							(4)Legal
			 orientation presentationsThe Secretary of Health and Human
			 Services shall cooperate with the Executive Office for Immigration Review to
			 ensure that custodians receive legal orientation presentations provided through
			 the Legal Orientation Program administered by the Executive Office for
			 Immigration Review. Such presentations shall address the custodian’s
			 responsibility to ensure the child’s appearance at all immigration proceedings
			 and to protect the child from mistreatment, exploitation, and
			 trafficking.
						(5)Access to
			 counselThe Secretary of Health and Human Services shall ensure,
			 to the greatest extent practicable, that all unaccompanied alien children who
			 are or have been in the custody of the Secretary or the Secretary of Homeland
			 Security, and who are not described in subsection (a)(2)(A), have competent
			 counsel to represent them in legal proceedings or matters and protect them from
			 mistreatment, exploitation, and trafficking. To the greatest extent
			 practicable, the Secretary of Health and Human Services shall make every effort
			 to utilize the services of competent pro bono counsel who agree to provide
			 representation to such children without charge. Consistent with section 292 of
			 the Immigration and Nationality Act (8 U.S.C. 1362), nothing in this Act may be
			 construed to require the Government of the United States to pay for counsel to
			 any unaccompanied alien child.
						(6)Child
			 advocatesThe Secretary of Health and Human Services is
			 authorized to appoint independent child advocates for child trafficking victims
			 and other vulnerable unaccompanied alien children. A child advocate shall be
			 provided access to materials necessary to effectively advocate for the best
			 interest of the child. The child advocate shall not be compelled to testify or
			 provide evidence in any proceeding concerning any information or opinion
			 received from the child in the course of serving as a child advocate. The child
			 advocate shall be presumed to be acting in good faith and be immune from civil
			 and criminal liability for lawful conduct of duties as described in this
			 provision.
						(7)ConfidentialityThe
			 Secretary of Health and Human Services shall maintain the privacy and
			 confidentiality of all information gathered in the course of the care, custody,
			 and placement of unaccompanied alien children, consistent with its role and
			 responsibilities under the Homeland Security Act of 2002 to act as guardian in
			 loco parentis in the best interest of the unaccompanied alien child, by not
			 disclosing such information to other government agencies or nonparental third
			 parties. The Secretary shall provide information to a duly recognized law
			 enforcement entity in connection with a prosecution or investigation of an
			 offense described in paragraph (2) or (3) of section 212(a) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)), when such information is requested in
			 writing by such entity.
						(d)Permanent
			 protection for certain at-risk children
						(1)In
			 generalSection 101(a)(27)(J) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(27)(J)) is amended—
							(A)in clause (i), by
			 striking State and who has been deemed eligible by that court for
			 long-term foster care due to abuse, neglect, or abandonment; and
			 inserting State, or an individual or entity appointed by a State or
			 juvenile court located in the United States, and whose reunification with 1 or
			 both of the immigrant’s parents is not viable due to abuse, neglect,
			 abandonment, or a similar basis found under State law;; and
							(B)in clause
			 (iii)—
								(i)in
			 the matter preceding subclause (I), by striking the Attorney General
			 expressly consents to the dependency order serving as a precondition to the
			 grant of special immigrant juvenile status; and inserting the
			 Secretary of Homeland Security consents to the grant of special immigrant
			 juvenile status,; and
								(ii)in
			 subclause (I), by striking in the actual or constructive custody of the
			 Attorney General unless the Attorney General specifically consents to such
			 jurisdiction; and inserting in the custody of the Secretary of
			 Health and Human Services unless the Secretary of Health and Human Services
			 specifically consents to such jurisdiction;.
								(2)Expeditious
			 adjudicationAll applications for special immigrant status under
			 section 101(a)(27)(J) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(27)(J)) shall be adjudicated by the Secretary of Homeland Security not
			 later than 180 days after the date on which the application is filed.
						(3)Adjustment of
			 statusSection 245(h)(2)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1255(h)(2)(A)) is amended to read as follows:
							
								(A)paragraphs (4),
				(5)(A), (6)(A), (6)(C), (6)(D), (7)(A), 9(B), and 9(C)(i)(I) of section 212(a)
				shall not apply;
				and
								.
						(4)Eligibility for
			 assistance
							(A)In
			 generalA child who has been granted special immigrant status
			 under section 101(a)(27)(J) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(27)(J)) and who was either in the custody of the Secretary of Health
			 and Human Services at the time a dependency order was granted for such child or
			 who was receiving services pursuant to section 501(a) of the Refugee Education
			 Assistance Act of 1980 (8 U.S.C. 1522 note) at the time such dependency order
			 was granted, shall be eligible for placement and services under section 412(d)
			 of the Immigration and Nationality Act (8 U.S.C. 1522(d)) until the earlier
			 of—
								(i)the
			 date on which the child reaches the age designated in section 412(d)(2)(B) of
			 the Immigration and Nationality Act (8 U.S.C. 1522(d)(2)(B)); or
								(ii)the date on
			 which the child is placed in a permanent adoptive home.
								(B)State
			 reimbursementIf State foster care funds are expended on behalf
			 of a child who is not described in subparagraph (A) and has been granted
			 special immigrant status under section 101(a)(27)(J) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(27)(J)), the Federal Government shall
			 reimburse the State in which the child resides for such expenditures by the
			 State.
							(5)State courts
			 acting in loco parentisA department or agency of a State, or an
			 individual or entity appointed by a State court or juvenile court located in
			 the United States, acting in loco parentis, shall not be considered a legal
			 guardian for purposes of this section or section 462 of the Homeland Security
			 Act of 2002 (6 U.S.C. 279).
						(6)Transition
			 ruleNotwithstanding any other provision of law, an alien
			 described in section 101(a)(27)(J) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(27)(J)), as amended by paragraph (1), may not be denied special
			 immigrant status under such section after the date of the enactment of this Act
			 based on age if the alien was a child on the date on which the alien applied
			 for such status.
						(7)Access to
			 asylum protectionsSection 208 of the Immigration and Nationality
			 Act (8 U.S.C. 1158) is amended—
							(A)in subsection
			 (a)(2), by adding at the end the following:
								
									(E)ApplicabilitySubparagraphs
				(A) and (B) shall not apply to an unaccompanied alien child (as defined in
				section 462(g) of the Homeland Security Act of 2002 (6 U.S.C.
				279(g))).
									;
				and
							(B)in subsection
			 (b)(3), by adding at the end the following:
								
									(C)Initial
				jurisdictionAn asylum officer (as defined in section
				235(b)(1)(E)) shall have initial jurisdiction over any asylum application filed
				by an unaccompanied alien child (as defined in section 462(g) of the Homeland
				Security Act of 2002 (6 U.S.C. 279(g))), regardless of whether filed in
				accordance with this section or section
				235(b).
									.
							(8)Specialized
			 needs of childrenApplications for asylum and other forms of
			 relief from removal in which a child is the principal applicant shall be
			 governed by regulations which take into account the specialized needs of
			 children and which address both procedural and substantive aspects of handling
			 children’s cases.
						(e)TrainingThe
			 Secretary of State, the Secretary of Homeland Security, the Secretary of Health
			 and Human Services, and the Attorney General shall provide specialized training
			 to all Federal personnel, and upon request, state and local personnel, who come
			 into contact with unaccompanied alien children. Such personnel shall be trained
			 to work with unaccompanied alien children, including identifying children who
			 are a victim of a severe form of trafficking in persons, and children for whom
			 asylum or special immigrant relief may be appropriate, including children
			 described in subsection (a)(2).
					(f)Amendments to
			 the Homeland Security Act of 2002
						(1)Additional
			 responsibilitiesSection 462(b)(1)(L) of the Homeland Security
			 Act of 2002 (6 U.S.C. 279(b)(1)(L)) is amended by striking the period at the
			 end and inserting , including regular follow-up visits to such
			 facilities, placements, and other entities, to assess the continued suitability
			 of such placements..
						(2)Technical
			 correctionsSection 462(b) of such Act (6 U.S.C. 279(b)) is
			 further amended—
							(A)in paragraph (3),
			 by striking paragraph (1)(G), and inserting paragraph
			 (1),; and
							(B)by adding at the
			 end the following:
								
									(4)Rule of
				constructionNothing in paragraph (2)(B) may be construed to
				require that a bond be posted for an unaccompanied alien child who is released
				to a qualified
				sponsor.
									.
							(g)Definition of
			 unaccompanied alien childFor purposes of this section, the term
			 unaccompanied alien child has the meaning given such term in
			 section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)).
					(h)Effective
			 dateThis section shall—
						(1)take effect on
			 the date that is 90 days after the date of the enactment of this Act;
			 and
						(2)apply to all
			 aliens in the United States, pending proceedings before the Executive Office
			 for Immigration Review or related administrative or Federal appeals on or after
			 the date of the enactment of this Act.
						(i)Grants and
			 contractsThe Secretary of Health and Human Services may award
			 grants to, and enter into contracts with, voluntary agencies to carry out this
			 section and section 462 of the Homeland Security Act of 2002 (6 U.S.C.
			 279).
					236.Temporary
			 increase in fee for certain consular services
					(a)Increase in
			 FeeNotwithstanding any other provision of law, not later than
			 October 1, 2008, the Secretary of State shall increase by $2 the fee or
			 surcharge assessed under section 140(a) of the Foreign Relations Authorization
			 Act, Fiscal Years 1994 and 1995 (Public Law 103–236; 8 U.S.C. 1351 note) for
			 processing machine-readable nonimmigrant visas and machine-readable combined
			 border crossing identification cards and nonimmigrant visas.
					(b)Deposit of
			 AmountsNotwithstanding
			 section 140(a)(2) of the Foreign Relations Authorization Act, Fiscal Years 1994
			 and 1995 (Public Law 103–236; 8 U.S.C. 1351 note), the additional amount
			 collected pursuant the fee increase under subsection (a) shall be deposited in
			 the Treasury.
					(c)Duration of
			 IncreaseThe fee increase authorized under subsection (a) shall
			 terminate on the date that is 2 years after the first date on which such
			 increased fee is collected.
					IIIAuthorizations
			 of appropriations
			301.Trafficking
			 Victims Protection Act of 2000Section 113 of the Trafficking Victims
			 Protection Act of 2000, as amended by section 213(a)(2), is amended—
				(1)in
			 subsection (a)—
					(A)in the first
			 sentence—
						(i)by
			 striking section 104, and; and
						(ii)by
			 striking $1,500,000 and all that follows through
			 $5,500,000 for each of the fiscal years 2006 and 2007 and
			 inserting $5,500,000 for each of the fiscal years 2008 through
			 2011; and
						(B)in the second
			 sentence—
						(i)by
			 striking for official reception and representation expenses
			 $3,000 and inserting $1,500,000 for additional personnel for
			 each of the fiscal years 2008 through 2011, and $3,000 for official reception
			 and representation expenses; and
						(ii)by
			 striking 2006 and 2007 and inserting 2008 through
			 2011;
						(2)in subsection (b)(1), by striking
			 $5,000,000 and all that follows and inserting $15,000,000
			 for each of the fiscal years 2008 through 2011;
				(3)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking 2004, 2005, 2006, and 2007 each place it appears and
			 inserting 2008 through 2011; and
						(ii)in
			 subparagraph (B), by adding at the end the following: To carry out the
			 purposes of section 107(a)(1)(F), there are authorized to be appropriated to
			 the Secretary of State $500,000 for fiscal year 2008, $750,000 for fiscal year
			 2009, and $1,000,000 for each of the fiscal years 2010 and
			 2011.;
						(B)by striking
			 paragraph (2);
					(C)by redesignating
			 paragraph (3) as paragraph (2); and
					(D)in paragraph (2), as redesignated—
						(i)by striking section 104 and
			 inserting sections 116(f) and 502B(h) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151n(f) and 2304(h)); and
						(ii)by
			 striking , including the preparation and all that follows and
			 inserting a period;
						(4)in subsection
			 (d)—
					(A)in the first sentence, by striking
			 $10,000,000 and all that follows through 2007 and
			 inserting $15,000,000 for each of the fiscal years 2008 through
			 2011; and
					(B)in the second sentence, by striking
			 $250,000 and all that follows through 2007 and
			 inserting $500,000 for each of the fiscal years 2008 through
			 2011;
					(5)in subsection
			 (e)—
					(A)in paragraph (1), by striking
			 $5,000,000 and all that follows and inserting $15,000,000
			 for each of the fiscal years 2008 through 2011.;
					(B)in paragraph
			 (2)—
						(i)by
			 striking section 109 and inserting section 134 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2152d); and
						(ii)by striking $5,000,000 and
			 all that follows and inserting $15,000,000 for each of the fiscal years
			 2008 through 2011.; and
						(C)in paragraph (3),
			 by striking $300,000 and all that follows and inserting
			 $3,000,000 for each of the fiscal years 2008 through
			 2011.;
					(6)in subsection (f), by striking
			 $5,000,000 and all that follows and inserting $15,000,000
			 for each of the fiscal years 2008 through 2011.;
				(7)in subsection (h),
			 by striking fiscal year 2006 and inserting each of the
			 fiscal years 2008 through 2011; and
				(8)in subsection (i), by striking
			 $18,000,000 for each of the fiscal years 2006 and 2007 and
			 inserting $18,000,000 for each of the fiscal years 2008 through
			 2011.
				302.Trafficking
			 Victims Protection Reauthorization Act of 2005The Trafficking Victims Protection
			 Reauthorization Act of 2005 (Public Law 109–164) is amended—
				(1)in section
			 102(b)(7), by striking 2006 and 2007 and inserting 2008
			 through 2011;
				(2)in section
			 201(c)—
					(A)in paragraph (1), by striking
			 $2,500,000 for each of the fiscal years 2006 and 2007 each place
			 it appears and inserting $3,000,000 for each of the fiscal years 2008
			 through 2011; and
					(B)in paragraph (2), by striking 2006
			 and 2007 and inserting 2008 through 2011;
					(3)in section 202(d),
			 by striking $10,000,000 for each of the fiscal years 2006 and
			 2007 and inserting $15,000,000 for each of the fiscal years 2008
			 through 2011;
				(4)in section 203(g), by striking 2006
			 and 2007 and inserting 2008 through 2011; and
				(5)in section 204(d), by striking 2006
			 and 2007 and inserting 2008 through 2011.
				303.Rule of
			 constructionThe amendments
			 made by sections 301 and 302 may not be construed to affect the availability of
			 funds appropriated pursuant to the authorizations of appropriations under the
			 Trafficking Victims Protection Act of 2000 (division A of Public Law 106–386;
			 22 U.S.C. 7101 et seq.) and the Trafficking Victims Protection Reauthorization
			 Act of 2005 (Public Law 109–164) before the date of the enactment of this
			 Act.
			304.Technical
			 amendments
				(a)Trafficking
			 Victims Protection Act of 2000Sections 103(1) and 105(d)(7) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(1) and
			 7103(d)(7)) are amended by striking Committee on International
			 Relations each place it appears and inserting Committee on
			 Foreign Affairs.
				(b)Trafficking
			 Victims Protection Reauthorization Act of 2005Section 102(b)(6)
			 and subsections (c)(2)(B)(i) and (e)(2) of section 104 of the Trafficking
			 Victims Protection Reauthorization Act of 2005 (Public Law 109–164) are amended
			 by striking Committee on International Relations each place it
			 appears and inserting Committee on Foreign Affairs.
				IVChild Soldiers
			 Prevention and Accountability
			401.Short
			 titleThis title may be cited
			 as the Child Soldiers Prevention and
			 Accountability Act of 2008.
			402.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the
			 Committee on Foreign Relations of the
			 Senate;
					(B)the
			 Committee on Appropriations of the
			 Senate;
					(C)the
			 Committee on Foreign Affairs of the House of
			 Representatives; and
					(D)the
			 Committee on Appropriations of the House of
			 Representatives.
					(2)Child
			 soldierConsistent with the
			 provisions of the Optional Protocol to the Convention of the Rights of the
			 Child, the term child soldier—
					(A)means—
						(i)any
			 person under 18 years of age who takes a direct part in hostilities as a member
			 of governmental armed forces;
						(ii)any person under
			 18 years of age who has been compulsorily recruited into governmental armed
			 forces;
						(iii)any person
			 under 16 years of age who has been voluntarily recruited into governmental
			 armed forces; or
						(iv)any person under
			 18 years of age who has been recruited or used in hostilities by armed forces
			 distinct from the armed forces of a state; and
						(B)includes any
			 person described in clauses (ii), (iii), or (iv) of subparagraph (A) who is
			 serving in any capacity, including in a support role such as a cook, porter,
			 messenger, medic, guard, or sex slave.
					403.Prohibition
				(a)In
			 generalSubject to subsections (c), (d), and (e), none of the
			 funds appropriated or otherwise made available for international military
			 education and training, foreign military financing, or the transfer of excess
			 defense articles under section 116 or 502B of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151n(f) and 2304(h)), the Arms Export Control Act (22 U.S.C.
			 2751), the Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2008 (division J of Public Law 110–161) or under any other
			 Act making appropriations for foreign operations, export financing, and related
			 programs may be obligated or otherwise made available, and no licenses for
			 direct commercial sales of military equipment may be issued to the government
			 of a country that is clearly identified, in the Department of State’s Country
			 Report on Human Rights Practices for the most recent year preceding the fiscal
			 year in which the appropriated funds, transfer, or license, would have been
			 used or issued in the absence of a violation of this title, as having
			 governmental armed forces or government-supported armed groups, including
			 paramilitaries, militias, or civil defense forces, that recruit and use child
			 soldiers.
				(b)Notification to
			 Countries in Violation of StandardsThe Secretary of State shall
			 formally notify any government identified pursuant to subsection (a).
				(c)National
			 Interest Waiver
					(1)WaiverThe
			 President may waive the application to a country of the prohibition in
			 subsection (a) if the President determines that such waiver is in the national
			 interest of the United States.
					(2)Publication and
			 notificationNot later than 45 days after each waiver is granted
			 under paragraph (1), the President shall publish such waiver in the Federal
			 Register with the justification for granting such waiver.
					(d)Reinstatement
			 of AssistanceThe President may provide to a country assistance
			 otherwise prohibited under subsection (a) upon certifying to the appropriate
			 congressional committees that the government of such country—
					(1)has implemented
			 measures that include an action plan and actual steps to come into compliance
			 with the standards outlined in section 404(b); and
					(2)has implemented
			 policies and mechanisms to prohibit and prevent future government or
			 government-supported use of child soldiers and to ensure that no children are
			 recruited, conscripted, or otherwise compelled to serve as child
			 soldiers.
					(e)Exception for
			 Programs Directly Related To Addressing the Problem of Child Soldiers or
			 Professionalization of the Military
					(1)In
			 generalThe President may provide assistance to a country for
			 international military education, training, and nonlethal supplies (as defined
			 in section 2557(d)(1)(B) of title 10, United States Code) otherwise prohibited
			 under subsection (a) upon certifying to the appropriate congressional
			 committees that—
						(A)the government of
			 such country is taking reasonable steps to implement effective measures to
			 demobilize child soldiers in its forces or in government-supported
			 pa­ra­mil­i­tar­ies and is taking reasonable steps within the context of its
			 national resources to provide demobilization, rehabilitation, and reintegration
			 assistance to those former child soldiers; and
						(B)the assistance
			 provided by the United States Government to the government of such country will
			 go to programs that will directly support professionalization of the
			 military.
						(2)LimitationThe
			 exception under paragraph (1) may not remain in effect for a country for more
			 than 2 years.
					404.Reports
				(a)Investigation
			 of Allegations Regarding Child SoldiersUnited States missions
			 abroad shall thoroughly investigate reports of the use of child
			 soldiers.
				(b)Information for
			 Annual Human Rights ReportsIn preparing those portions of the
			 annual Human Rights Report that relate to child soldiers under sections 116 and
			 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(f) and 2304(h)),
			 the Secretary of State shall ensure that such reports include—
					(1)any determination
			 that a government has violated the standards under this title; and
					(2)a description of
			 the use of child soldiers in each foreign country, whether or not such use
			 constitutes a violation of such standards, including—
						(A)trends toward
			 improvement in such country of the status of child soldiers or the continued or
			 increased tolerance of such practices; and
						(B)the role of the
			 government of such country in engaging in or tolerating the use of child
			 soldiers.
						(c)Annual report
			 to CongressNot later than June 15 of each of the 10 years
			 following the date of the enactment of this Act, the President shall submit a
			 report to the appropriate congressional committees that contains—
					(1)a list of the
			 countries receiving notification that they are in violation of the standards
			 under this title;
					(2)a list of any
			 waivers or exceptions exercised under this title;
					(3)justification for
			 any such waivers and exceptions; and
					(4)a description of
			 any assistance provided under this title pursuant to the issuance of such
			 waiver.
					(d)Implementation
			 reportNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State and
			 the Secretary of Defense shall jointly submit a report to the appropriate
			 congressional committees that—
					(1)sets forth a strategy and a program to
			 assist governments that have expressed the political will to achieve the policy
			 objectives described in this title; and
					(2)includes a description of an effective
			 mechanism for coordination of United States Government efforts to implement
			 this strategy.
					405.Training for
			 foreign service officersSection 708 of the Foreign Service Act of
			 1980 (22 U.S.C. 4028) is amended by adding at the end the following:
				
					(c)The Secretary of
				State, with the assistance of other relevant officials, shall establish as part
				of the standard training provided for chiefs of mission, deputy chiefs of
				mission, and other officers of the Service who are or will be involved in the
				assessment of child soldier use or the drafting of the annual Human Rights
				Report, instruction on matters related to child soldiers, and the substance of
				the Child Soldiers Prevention and
				Accountability Act of
				2008.
					.
			406.Accountability
			 for the recruitment and use of child soldiers
				(a)Crime for
			 Recruiting or Using Child Soldiers
					(1)In
			 generalChapter 118 of title 18, United States Code, is amended
			 by adding at the end the following:
						
							2442.Recruitment
				or use of child soldiers
								(a)OffenseAny
				person who knowingly recruits, enlists, or conscripts a person under 15 years
				of age into an armed force or group, or knowingly uses a person under 15 years
				of age to participate actively in hostilities—
									(1)shall be fined
				under this title, imprisoned not more than 20 years, or both; and
									(2)if the death of
				any person results, shall be fined under this title and imprisoned for any term
				of years or for life.
									(b)Attempt and
				conspiracyAny person who attempts or conspires to commit an
				offense under this section shall be punished in the same manner as a person who
				completes the offense.
								(c)JurisdictionThere
				is jurisdiction over an offense described in subsection (a), and any attempt or
				conspiracy to commit such offense, if—
									(1)the alleged
				offender is a national of the United States (as defined in section 101(a)(22)
				of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22))) or an alien
				lawfully admitted for permanent residence in the United States (as defined in
				section 101(a)(20) of such Act (8 U.S.C. 1101(a)(20));
									(2)the alleged
				offender is a stateless person whose habitual residence is in the United
				States;
									(3)the alleged
				offender is present in the United States, irrespective of the nationality of
				the alleged offender; or
									(4)the offense
				occurs in whole or in part within the United States.
									(d)DefinitionsIn
				this section:
									(1)Participate
				actively in hostilitiesThe term participate actively in
				hostilities means taking part in—
										(A)combat or
				military activities related to combat, including scouting, spying, sabotage,
				and serving as a decoy, a courier, or at a military checkpoint; or
										(B)direct support
				functions related to combat, including taking supplies to the front line and
				other services at the front line.
										(2)Armed force or
				groupThe term armed force or group means any army,
				militia, or other military organization, whether or not it is state-sponsored,
				excluding any group assembled solely for nonviolent political
				association.
									.
					(2)Statute of
			 limitationsChapter 213 of title 18, United States Code, is
			 amended by adding at the end the following:
						
							3300.Recruitment
				or use of child soldiersNo
				person may be prosecuted, tried, or punished for a violation of section 2442
				unless the indictment or the information is filed not later than 10 years after
				the commission of the
				offense.
							.
					(3)Clerical
			 amendmentsTitle 18, United States Code, is amended—
						(A)in the table of
			 sections for chapter 118, by adding at the end the following:
							
								
									Sec. 2442. Recruitment or use of child
				soldiers.
								
								;
				  
							and(B)in the table of
			 sections for chapter 213, by adding at the end the following:
							
								
									Sec. 3300. Recruitment or use of child
				soldiers.
								
								.
						(b)Ground of
			 Inadmissibility for Recruiting or Using Child SoldiersSection
			 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) is
			 amended by adding at the end the following:
					
						(G)Recruitment or
				use of child soldiersAny alien who has engaged in the
				recruitment or use of child soldiers in violation of section 2442 of title 18,
				United States Code, is
				inadmissible.
						.
				(c)Ground of
			 Removability for Recruiting or Using Child SoldiersSection
			 237(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(4)) is
			 amended by adding at the end the following:
					
						(F)Recruitment or
				use of child soldiersAny alien who has engaged in the
				recruitment or use of child soldiers in violation of section 2442 of title 18,
				United States Code, is
				deportable.
						.
				(d)Asylum and
			 withholding of removalNot later than 60 days after the date of
			 the enactment of this Act, the Attorney General shall promulgate final
			 regulations establishing that, for purposes of sections 208(b)(2)(A)(iii) and
			 241(b)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1158(b)(2)(A)(iii) and 1231(b)(3)(B)(iii)), an alien who is inadmissible under
			 section 212(a)(3)(G) of such Act or removable under section 237(a)(4)(F) of
			 such Act shall be considered an alien with respect to whom there are serious
			 reasons to believe that the alien committed a serious nonpolitical
			 crime.
				407.Effective
			 date; applicabilityThis
			 title, and the amendments made by this title, shall take effect 180 days after
			 the date of the enactment of this Act and shall apply to funds obligated after
			 such effective date.
			
	
		September 8, 2008
		Reported with amendments
	
